Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 1 of 78 PageID: 613




                       EXHIBIT 5
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 2 of 78 PageID: 614



Loly G. Tor
K&L GATES LLP
One Newark Center, 10th Fl.
Newark, NJ 07102
P: (973) 848-4000
F: (973) 848-4001
loly.tor@klgates.com
Attorneys for Plaintiff World
Wrestling Entertainment, Inc.
                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
WORLD WRESTLING
ENTERTAINMENT, INC.,
                                                Civil Action No.:
            Plaintiff,
                                                NOTICE TO UNITED STATES
      vs.                                       ATTORNEY OF APPLICATION
                                                FOR
                                                EX PARTE SEIZURE ORDER
JOHN AND JANE DOES 1-100,
and XYZ CORPORATIONS 1-100,

            Defendants.


TO THE UNITED STATES ATTORNEY
FOR THE DISTRICT OF NEW JERSEY:

      You are hereby notified, pursuant to 15 U.S.C. § 1116(d)(2), that attorneys

for the Plaintiff in the above-captioned Action intend to seek an Ex Parte Order for

seizure of counterfeit goods as provided by the Lanham Act, 15 U.S.C. § 1116(d).

      Copies of the Verified Complaint that will be filed in this Action, and the

proposed Seizure Order, are attached hereto as Exhibits 1 and 2, respectively. You

are invited to participate in this matter if you so desire.
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 3 of 78 PageID: 615




      Any questions you may have concerning this Action may be directed to

attorney Loly G. Tor at the address below.

                         Respectfully Submitted,

                         /s/ Loly G. Tor
                         Loly G. Tor
                         K&L Gates LLP
                         One Newark Center, Tenth Floor
                         Newark, NJ 07102
                         Telephone: (973) 848-4026
                         Fax: (973) 848-4001
                         E-mail: loly.tor@klgates.com

                         Jerry S. McDevitt (pro hac vice motion to be filed)
                         E-mail: jerry.mcdevitt@klgates.com
                         Curtis B. Krasik (pro hac vice motion to be filed)
                         E-mail: curtis.krasik@klgates.com
                         Christopher M. Verdini (pro hac vice motion to be filed)
                         E-mail: christopher.verdini@klgates.com
                         K&L Gates LLP
                         K&L Gates Center
                         210 Sixth Ave.
                         Pittsburgh, Pennsylvania 15222
                         Telephone: (412) 355-6500
                         Facsimile: (412) 355-6501
                         Attorneys for World Wrestling Entertainment, Inc.

Dated: March 28, 2019
Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 4 of 78 PageID: 616




                           EXHIBIT 1
    Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 5 of 78 PageID: 617



Loly G. Tor
K&L GATES LLP
One Newark Center, 10th Fl.
Newark, NJ 07102
P: (973) 848-4000
F: (973) 848-4001
loly.tor@klgates.com
Attorneys for Plaintiff World
Wrestling Entertainment, Inc.
                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

WORLD WRESTLING
ENTERTAINMENT, INC.,                         Civil Action No.:
               Plaintiff,
                                             VERIFIED COMPLAINT FOR
                                             INJUNCTIVE RELIEF AND
        vs.                                  DEMAND FOR JURY TRIAL

JOHN AND JANE DOES 1-100,
and XYZ CORPORATIONS 1-100,

               Defendants.


         Plaintiff World Wrestling Entertainment, Inc. (“WWE”), by and through its

undersigned attorneys, alleges the following in support of its Complaint against

Defendants John and Jane Does and XYZ Corporations.

                                NATURE OF THE CASE

         1.     This is an action for trademark infringement, counterfeiting and

dilution under the Lanham Act, 15 U.S.C. § 1051, et seq., including the Trademark

Counterfeiting Act of 1984, 15 U.S.C. § 1116(d), and related state law claims for



303147540 v1
    Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 6 of 78 PageID: 618



trademark infringement, dilution and unfair competition occasioned by

Defendants’ unlawful manufacture, distribution and/or sale of counterfeit

merchandise bearing unauthorized copies of WWE’s registered and unregistered

trademarks and service marks. WWE brings this action to (i) protect its reputation

for selling merchandise of the highest quality and grade; (ii) prevent deception of

the consuming public by Defendants; (iii) retain control over the substantial

goodwill associated with the numerous registered and unregistered trademarks and

service marks being unlawfully exploited by Defendants; and (iv) avoid

irretrievably lost sales.

         2.    To achieve these goals, WWE, through an Ex Parte Motion for

Temporary Restraining Order; Order for Seizure of Counterfeit Marked Goods;

and Order to Show Cause Why a Preliminary Injunction Should Not Issue, seeks

an order from this Court authorizing the seizure of such counterfeit merchandise.

         3.    Specifically, WWE seeks injunctive relief to prevent Defendants from

unlawfully infringing WWE’s intellectual property rights through Defendants’

manufacture, distribution and/or sale of counterfeit merchandise bearing WWE’s

trademarks and the names or likenesses of its wrestlers during WWE’s

WrestleMania® 35 event and thereafter, at WWE live entertainment events during

its 2019-2020 tour (“WWE’s 2019-2020 Live Events”). WWE’s WrestleMania®

35 events will include events taking place in the East Rutherford, New Jersey area


                                          2
303147540 v1
    Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 7 of 78 PageID: 619



from April 5 through April 7, 2019, including, but not limited to, WWE’s

WrestleMania® 35 event at MetLife Stadium (the “WrestleMania® 35 Weekend

Events”).

                                       PARTIES

          4.     Plaintiff WWE is a Delaware corporation having its principal place of

business at 1241 East Main Street, Stamford, Connecticut 06902.

          5.     Defendants John and Jane Does and XYZ Corporations, whose

precise identities are not yet known to WWE, are individuals and entities who,

upon information and belief, have done and will be doing business in the District

of New Jersey, and/or are now conspiring and otherwise traveling to the District of

New Jersey and other WWE 2019-2020 Live Events listed in Exhibit 3 attached

hereto.        This Verified Complaint will be amended to include the names of

individuals and companies if and when they permit themselves to be identified.

          6.     Upon information and belief, Defendants are acting in concert and

active participation with each other in connection with the wrongful acts alleged

below.

                            JURISDICTION AND VENUE

         7.      This Court has personal jurisdiction over the Defendants because they

reside in and/or have transacted or will be transacting business in this State, and

have caused harm or tortious injury in this State by acts within this State. Upon


                                            3
303147540 v1
     Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 8 of 78 PageID: 620



information and belief, all Defendants are individuals and entities who will be

present in the District of New Jersey in connection with the claims asserted below

and/or who, at all times relevant hereto, have done and will be doing business in

the District of New Jersey.

         8.    This Court has subject matter jurisdiction over this action pursuant to

15 U.S.C. § 1121 and 28 U.S.C. § 1338(a) and (b). This Court has supplemental

jurisdiction, pursuant to 28 U.S.C. § 1367(a), with respect to the state law claims

asserted herein.

         9.    This Court is an appropriate venue for this action under 28 U.S.C. §

1391(a)(2), because a substantial part of the events giving rise to WWE’s request

for relief will occur in this district.

                             FACTUAL BACKGROUND

A.       WWE’s Business And Marks

         10.    Since at least as early as February 1983, WWE, first doing business

as the “World Wrestling Federation” and now doing business as “World Wrestling

Entertainment,” has provided to the public live and televised wrestling-based

sports entertainment events and services (the “WWE Wrestling Services”). In

connection therewith, WWE has used, advertised, publicized and presented the

WWE Wrestling Services, and related souvenirs, merchandise and other products

(“WWE Merchandise”) under its WORLD WRESTLING ENTERTAINMENT®


                                           4
303147540 v1
    Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 9 of 78 PageID: 621



mark and certain other service marks and trademarks (collectively, the “WWE

Marks”). A listing of those WWE Marks, both currently pending or registered

with the United States Patent and Trademark Office and unregistered but

exclusively owned or controlled by WWE, is set forth in Exhibits 1 and 2 hereto,

respectively. Among the marks most important to this action are:

Mark                                        U.S. Trademark Registration Nos.

WORLD WRESTLING                             2,818,358; 2,772,677; 2,757,599;
                                            2,754,499; 2,870,426; 2,902,203;
ENTERTAINMENT                               2,917,910; 3,585,170; 3,585,171

WWE                                         2,772,683; 3,056,074; 3,541,936;
                                            4,451,697; 3,538,710; 3,489,357;
                                            3,412,176; 3,412,177; 3,541,956;
                                            3,621,017
WWE Logos                                   4,735,547; 4,731,795; 4,735,546;
                                            4,625,255; 4,727,923; 4,675,657;
                                            4,538,209; 4,689,839; 4,689,835;
                                            4,538,210; 4,614,144; 4,645,471;
                                            4,552,144; 2,757,596; 2,754,495;
                                            2,846,450; 2,799,228; 2,751,436;
                                            2,757,597; 2,765,751; 2,751,437;
                                            4,756,090; 3,412,169; 3,412,170;
                                            3,691,588; 4,220,594; 5,291,266
WRESTLEMANIA                                1,432,884; 1,863,534; 2,625,125;
                                            2,881,508; 3,351,858; 3,351,859;
                                            3,727,338; 3,727,339; 4,285,112;
                                            4,780,778; 4,923,842; 5,094,698


The WWE Marks are well known to the public and have come to identify WWE to

the public as the genuine source and sponsor of WWE Wrestling Services and



                                        5
303147540 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 10 of 78 PageID: 622



WWE Merchandise. WWE exclusively owns or controls all right, title and interest

in the names, likenesses and rights of publicity for its current wrestlers.

         11.   WWE’s 2019-2020 Live Events are a multi-city presentation of live

wrestling entertainment events throughout the United States and in many other

cities throughout the world. The itinerary of WWE’s 2019-2020 Live Events is

attached hereto as Exhibit 3. Most major U.S. cities will have a WWE live event

appear in their city at least once or twice a year. WWE’s 2019-2020 Live Events

include all of the following types of programs: (1) live, pay-per-view events; (2)

live, nationally-televised shows; and (3) live, non-televised events known as

“house shows.”      In addition to generating revenues through ticket sales and

promoting its pay-per-view events, WWE sells a significant portion of WWE

Merchandise at its 2019-2020 Live Events.

         12.   WWE presents WORLD WRESTLING ENTERTAINMENT® pay-

per-view events throughout the calendar year. WWE’s annual marquee pay-per-

view event is called “WrestleMania®” which sells for approximately $60 per view

through WWE’s cable and satellite providers and is offered to subscribers of the

WWE Network. WrestleMania® is considered one of the “Big Four” original

annual WWE pay-per-view events, along with SummerSlam®, Royal Rumble® and

Survivor Series®.




                                           6
303147540 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 11 of 78 PageID: 623



         13.   WWE’s pay-per-view events are the biggest wrestling events of the

year for WWE and offer an occasion for, inter alia, determining and crowning

WWE’s various champions and/or elucidating the various story lines developed by

WWE throughout the year.         These live pay-per-view events are extensively

promoted and widely attended and viewed.

         14.   For example, WrestleMania® 32 occurred at AT&T Stadium in

Arlington, Texas drew a crowd of 101,763 from all 50 states and 35 countries, and

was viewed by 1.82 million subscribers through the WWE Network. Moreover,

WrestleMania® 32 was mentioned 2.5 million times on Twitter during the day of

the broadcast. WrestleMania® 33 at Camping World Stadium in Orlando, Florida

drew an attendance of 75,245 and was the most-watched WrestleMania® history,

reaching a record 1.95 million global households on the WWE Network alone.

WrestleMania® 34 at the Mercedes-Benz Superdome in New Orleans, Louisiana

drew a sold-out crowd of 78,133 spectators from all 50 states as well as 67 foreign

countries.

         15.   WWE’s WrestleMania® also has drawn record merchandise sales for

the venues. For example, WrestleMania® 32 grossed $17.3 million, making it the

highest grossing live event in WWE history. WrestleMania® 32 also generated a

record-breaking $4.55 million in WrestleMania® merchandise revenue, an increase

of 37 percent, or $1.2 million, from WrestleMania® 31. WrestleMania® 33


                                         7
303147540 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 12 of 78 PageID: 624



generated $14.5 million in revenue, breaking every Camping World Stadium

record. WrestleMania® 34 grossed $14.1 million, making it the Mercedes-Benz

Superdome’s highest grossing entertainment event.

          16. In addition to its pay-per-view events, WWE currently presents two

weekly WWE programs called “RAW®” and “Smackdown®” that feature wrestling

entertainment programming every Monday and Tuesday night nationwide on the

USA Network cable television channel.

          17. In or around February 2014, WWE launched the WWE Network, a

24/7 direct-to-consumer online video-streaming        network    with   scheduled

programming and a massive video-on-demand library. The WWE Network is

available in over 180 countries and territories and has over 1.5 million paid

subscribers. The WWE Network carries all of WWE’s pay-per-view events as

well as original programming.      WWE also provides subscribers to the WWE

Network with “on demand” access to a massive and continuously growing video

library of historical pay-per-view events and television programs from WWE and

its predecessors as well as footage that WWE has acquired from third party

wrestling promotions. Each year, more than 7,000 hours of WWE programming

can be seen in 650 million homes in more than 180 countries and territories and 35

languages.




                                         8
303147540 v1
     Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 13 of 78 PageID: 625



          18. WWE also syndicates its video content on Hulu and YouTube

including full length episodes and clips of “RAW®,” “Smackdown®” and a variety

of classic content and original short-form webisodes.

         19.   At its Live Events, in retail stores nationwide and via on-line, WWE

sells a large variety of WWE Merchandise featuring the WWE Marks. The WWE

Merchandise typically displays prominently the name and logo of the company, the

WWE Marks, its events, its programs, and/or the wrestlers and other personalities

involved with the events and programs. Examples of WWE Merchandise include

without limitation, T-shirts, jerseys, sweatshirts, caps, hats, belts, wrestling masks,

sunglasses, key rings, action figures, posters, and DVDs.

B.       Counterfeiting At Previous Live Events

          20. For many years, WWE has sold WWE Merchandise at and in

connection with its live events. WWE’s venue merchandise business consists of

the design, sourcing, marketing and distribution of numerous WWE-branded

products, such as t-shirts, caps and other novelty items, all of which feature

WWE’s trademarks, Superstars, Divas and/or logos, including WORLD

WRESTLING ENTERTAINMENT®, WWE®, the WWE® logo, and/or one or a

number of other WWE Marks included in Exhibits 1 and 2 hereto. In 2018, venue

merchandise net revenues were approximately $22 million.




                                          9
303147540 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 14 of 78 PageID: 626



          21. WWE Merchandise is of the highest quality and grade. These genuine

goods are currently being sold only at authorized locations throughout the United

States including, but not limited to, WWE live event venues and retail stores in the

District of New Jersey, as well as authorized online retail stores such as WWE’s e-

commerce website at www.shop.wwe.com.

          22. Based upon information and belief, WWE’s past experiences and its

investigation into this matter, WWE asserts that Defendants, alone and in

conjunction with other, similarly situated individuals and entities, specifically

numerous peddlers and manufacturing and distribution entities, will be attempting

to sell or distribute counterfeit goods at or near WWE’s 2019-2020 Live Events

that are of inferior quality to those goods WWE sells and licenses for sale. These

goods, which are marked with imitations or counterfeits of the WWE Marks,

include, inter alia, T-shirts, sweatshirts, caps, wrestling masks, DVDs, posters, and

other souvenirs, merchandise and memorabilia (“Counterfeit Merchandise”). In

addition, the merchandise sold by Defendants not only is counterfeit but the

merchandise also threatens public safety. Based on past experience, there are

concerns about the quality of the counterfeit goods, such as the flammability level

of the ink used to print the t-shirts, and the safety of the design of other goods,

including wrestling face masks.




                                         10
303147540 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 15 of 78 PageID: 627



          23. For example, at WWE’s WrestleMania® 27 events, held on March 30

through April 4, 2011, in Atlanta, Georgia, WWE encountered an untold number

of individuals, who came from all over the United States, distributing and selling

Counterfeit Merchandise. With the aid of an ex parte TRO and seizure order

granted by the United States District Court for the Northern District of Georgia,

WWE was able to gain some measure of control over such counterfeiting by

seizing more than 3,000 counterfeit t-shirts during the WrestleMania® 27 weekend

events. The t-shirts were being sold for at least $10 per shirt.

          24. At the WrestleMania® 28 events in Miami, Florida in 2012, WWE

again encountered numerous counterfeiters from various states selling bootleg

merchandise. In the course of enforcing an ex parte TRO and seizure order issued

by the United States District Court for the Southern District of Florida, WWE

seized hundreds of counterfeit shirts. Most of those shirts were child-sized and

emitted a strong unknown chemical odor, which further increases and heightens

the public safety concern.

          25. Evidencing and confirming the coordinated nature of Defendants’

illegal activities, two of the counterfeiters who were served in Miami, Florida in

2012 had previously been served at WrestleMania® 24 in Orlando, Florida in 2008

pursuant to an ex parte TRO and seizure order. In addition, as described in more

detail below, two of the defendants who were served in Miami, Florida in 2012


                                          11
303147540 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 16 of 78 PageID: 628



were served again in New Orleans, Louisiana in 2014. These facts establish

Defendants complete disregard for the law and their intent to follow WWE Live

Events around the United States.

         26.    In 2013, WWE’s WrestleMania® 29 was held in this District in East

Rutherford, New Jersey. WWE again encountered numerous counterfeiters from

various states selling bootleg merchandise. In the course of enforcing an ex parte

TRO and seizure order issued by this Court, WWE seized thousands of counterfeit

T-shirts, DVDs, action figures and posterboards. WWE also obtained a consented

to permanent injunction against one of the counterfeiters that WWE served in

connection with the court’s TRO and seizure order.

         27.   In 2014, WWE’s WrestleMania® 30 events were held in New Orleans,

Louisiana. Initially, the United States District Court for the Eastern District of

Louisiana denied WWE’s request for an ex parte TRO and seizure order on the

ground that WWE had not pleaded sufficient specific facts about the unknown

counterfeiters’ identities. WWE appealed that order and the Court of Appeals for

the Fifth Circuit vacated the decision and held that WWE, based upon similar

allegations to those alleged here, had established its entitlement to a TRO and

Seizure Order.

         28.   Without the benefit of a TRO and seizure order, WWE’s ability to

combat counterfeit sales was significantly hampered. However, WWE was able to


                                        12
303147540 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 17 of 78 PageID: 629



identify the putative names of four individuals who were caught selling counterfeit

merchandise.      WWE was not able to obtain contact information for all four

individuals, and the contact information it did obtain turned out to be false.

         29.   WWE filed two amended Motions for TRO and Seizure Order against

the four identified individuals, which the United States District Court for the

Eastern District of Louisiana granted. As alleged above, two of the identified

individuals had been previously served in Miami in 2012 pursuant to an ex parte

TRO and seizure order granted by the Southern District of Florida in connection

with WrestleMania® 28.        The individuals did not participate in the Southern

District of Florida proceeding and likewise failed to return process or enter an

appearance in the Eastern District of Louisiana’s proceeding.

         30.   In 2015, WWE obtained and enforced an ex parte TRO and seizure

order issued by the United States District Court for the Northern District of

California at the WrestleMania® 31 events in San Jose and Santa Clara, California.

In connection with the Northern District of California’s order, WWE served

several counterfeiters and seized their counterfeit merchandise.            After the

WrestleMania® 31 events, WWE entered into a settlement agreement that

permanently enjoined three of the named counterfeiters.

         31.   In 2016, the United States District Court for the Northern District of

Texas issued WWE an ex parte TRO and seizure order for WWE’s WrestleMania®


                                          13
303147540 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 18 of 78 PageID: 630



32 events in Dallas and Arlington, Texas.        With the assistance of local law

enforcement, WWE was able to obtain the names of several counterfeiters and

obtained a permanent injunction against two of the counterfeiters that WWE served

in connection with the court’s TRO and seizure order.

         32.   In 2017, the United States District Court for the Middle District of

Florida issued WWE an ex parte TRO and seizure order for WWE’s

WrestleMania® 33 events in Orlando, Florida. Pursuant to the court’s order, WWE

seized hundreds of counterfeit items and served four individuals, including one

individual who had traveled nearly 500 miles from Canton, Georgia.

         33.   In 2018, the United States District Court for the Eastern District of

Louisiana issued WWE an ex parte TRO and seizure order for WWE’s

WrestleMania® 34 events in New Orleans, Louisiana. However, due to the large

police presence, WWE did not serve any bootleggers. Thereafter, WWE dismissed

the case without prejudice and without moving for any additional relief from the

court.

         34.   Since WWE’s WrestleMania® 34 events, WWE has continued to

encounter counterfeiters at its Live Events. For instance, on July 8, 2018, WWE

encountered numerous counterfeiters at the WWE RAW® event held in Bridgeport,

CT at the Webster Bank Arena. These counterfeiters were selling “WWE® Live

SummerSlam Heatwave Tour 2018” shirts that displayed counterfeit WWE Marks


                                          14
303147540 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 19 of 78 PageID: 631



on the front and a list of WWE event locations on the back. A few weeks later, the

identical counterfeit merchandise was being sold at a WWE live event held in

Brooklyn, NY at the Barclays Center.

         35.   Similarly, on January 8, 2019, WWE encountered counterfeit

merchandise at its WWE Smackdown® Live event held in Jacksonville, FL at

Jacksonville Veterans Memorial Arena. The counterfeit merchandise consisted of

“WWE® Live” shirts that displayed counterfeit WWE Marks and Superstars on the

front and a list of WWE® Live events on the back.            A week later, WWE

encountered similar counterfeit merchandise its WWE® Live event held in

Louisiana, Kentucky at the Rupp Arena. The counterfeit merchandise in Kentucky

was similar to that found in Florida in that the merchandise displayed “WWE®

Live” with counterfeit WWE Marks and Superstars on the front and a list of

WWE® Live events on the back, including listing the WrestleMania® 35 event in

East Rutherford, New Jersey. In addition, the individuals who were selling the

counterfeit merchandise in Kentucky also were selling WWE counterfeit

merchandise in West Virginia three days earlier. Based on these experiences and

WWE’s prior experience, WWE believes and asserts that Defendants have and will

continue to sell this Counterfeit Merchandise and others like it in this District and

across the United States.




                                         15
303147540 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 20 of 78 PageID: 632



         36.   At no time has WWE authorized Defendants to manufacture,

distribute, offer for sale or sell any Counterfeit Merchandise, nor any WWE

Merchandise or goods or materials bearing the WWE Marks not specifically

licensed and approved by WWE.

         37.   Based upon its investigation into the matter, and as described more

fully in the Declaration of Lauren Dienes-Middlen, Esq., WWE has observed that

the design, materials and quality of most of the Counterfeit Merchandise being

distributed and sold at WWE live events throughout the United States is poor and

uniform from event to event and city to city. As set forth above, WWE has

encountered Counterfeit Merchandise that lists multiple WWE live events making

it easy for such merchandise to be sold from venue to venue. Based in part on this

uniformity, WWE believes and avers that Defendants distributing and selling

Counterfeit Merchandise are part of a concerted operation that travels and works

together from venue to venue to sell unauthorized Counterfeit Merchandise likely

acquired from common sources of manufacture.              Many of the individual

Defendants sell the same Counterfeit Merchandise in different cities. Groups of

these individuals travel together from event to event, including in the District of

New Jersey.

         38.   Thus, without the aid of a federal court order authorizing seizure of

Counterfeit Merchandise, WWE is unable to combat the network of individuals


                                          16
303147540 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 21 of 78 PageID: 633



and entities distributing and selling unauthorized Counterfeit Merchandise at

WWE’s WrestleMania® 35 event and its 2019-2020 Live Events and is effectively

rendered unable to protect its rights, and the rights of the consuming public, against

the unauthorized and unlawful distribution and sale of Counterfeit Merchandise at

WWE’s WrestleMania® 35 events and other 2019-2020 Live Events.

         39.   As demonstrated by the Dienes-Middlen Declaration, throughout the

past several years of WWE live events, WWE has encountered numerous sellers of

Counterfeit Merchandise at various locations throughout the United States.

         40.   During the course of WWE’s enforcement of TROs, Seizure Orders

and preliminary injunctions entered by this Court and others (see ¶¶ 21-31), WWE

has been able to eliminate thousands of counterfeit T-shirts, caps, wrestling masks,

posters, DVDs, pictures and other items of Counterfeit Merchandise marked with

imitations of the WWE Marks and sold to WWE’s loyal fans. As a result of

WWE’s ability to seize Counterfeit Merchandise, WWE was able to avoid some

lost sales and, more importantly, lessen the irreparable injury to WWE’s reputation

and goodwill with the consuming public that is caused by Defendants’ illegal

conduct.       In addition, as a result of WWE’s ability to seize Counterfeit

Merchandise, WWE was able to protect the safety of the public, including children,

against potential harmful effects of such uncontrolled, inferior and potentially

dangerous goods.


                                         17
303147540 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 22 of 78 PageID: 634



         41.   Pursuant to past TROs, Seizure Orders and preliminary injunctions,

WWE has posted a bond and proceeded at all times with the utmost caution in

seizing only those goods that WWE’s enforcement team determined to be

Counterfeit Merchandise.      WWE has enforced the TROs, Seizure Orders and

preliminary injunctions in a manner designed to protect its trademarks and service

marks without compromising any rights Defendants may have.

         42.   Many of the individuals served under these prior TROs, Seizure

Orders and preliminary injunctions refused to identify themselves, refused to

accept service, or both. In addition, with respect to those that do not accept

service, many of them provide fake identification. Moreover, none of the

Defendants in those actions came forward with objections to the court. Such

behavior is typical of counterfeiters who distribute and sell unauthorized

merchandise at live entertainment events.

         43.   The TROs, Seizure Orders and preliminary injunctions issued in the

past enabled WWE to effectively police distribution and sale of Counterfeit

Merchandise throughout WWE’s live events.           Defendants’ conduct, however,

represents a continuing problem, not yet abated, and the only effective relief

available to WWE is the ex parte seizure process.

         44.   Without the ability to seize Counterfeit Merchandise at and near the

WrestleMania® 35 Weekend Events in the East Rutherford, New Jersey area from


                                         18
303147540 v1
     Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 23 of 78 PageID: 635



April 5 through April 7, 2019 and thereafter at WWE’s 2019-2020 Live Event

venues, WWE stands (i) to lose merchandise sales; (ii) to suffer incalculable,

irreparable damage to its reputation and goodwill; and (iii) to lose the ability to

protect the safety of WWE’s fans -- who specifically decide to buy tickets and

attend WWE’s live events -- against potential harmful effects of the inferior and

potentially dangerous Counterfeit Merchandise sold right outside WWE’s live

events.

C.       Expected Counterfeiting at WrestleMania® 35 Weekend Events in the
         East Rutherford Area and Elsewhere

         45.   WWE’s WrestleMania® 35 Weekend Events are scheduled for April

5, 2019 through April 7, 2019.1 The events include, but are not limited to, WWE’s

WrestleMania® 35 event at MetLife Stadium. WWE’s 2019-2020 Live Events will

proceed throughout the United States according to the schedule attached hereto as

Exhibit 3.

         46.   WWE has heavily advertised and promoted its WrestleMania® 35

Weekend Events and remaining 2019-2020 Live Events, and will continue to

advertise and promote heavily these events using the WWE Marks.


1
  WWE will be hosting additional WrestleMania® 35 weekend events in New
York, including WWE’s NXT Blacklist, WWE’s NXT Takeover New York,
WWE’s Hall of Fame Brooklyn, WWE’s RAW Brooklyn, and WWE’s
Smackdown Brooklyn. However, WWE’s request for a TRO is limited to events
that will take place in this District including WrestleMania® 35 at MetLife Stadium
in East Rutherford, New Jersey.
                                        19
303147540 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 24 of 78 PageID: 636



         47.   As demonstrated herein, the only effective means of protecting

WWE’s trademarks and service marks from unlawful counterfeiting by Defendants

at WWE’s 2019-2020 Live Events is through the ex parte seizure process, which

provides WWE with the ability to fight against unlawful counterfeiting.             To

maintain any meaningful defense against the unlawful distribution and sale by

Defendants of Counterfeit Merchandise at WWE’s 2019-2020 Live Events, which

is an ongoing problem inherent in the live entertainment industry, WWE must be

allowed to proceed with the ex parte seizure process.

         48.   Indeed, Defendants are habitual “repeat offenders” who refuse to

identify themselves or accept service, much less appear in court in connection with

the seizure of their unlawful goods. Aware of the illegality of their activities, these

individuals and groups, if caught, will quickly hide or dispose of their Counterfeit

Merchandise, or load it into a waiting vehicle and lock the vehicle or drive it away.

Most sellers have only a small number of items at any given time and their supply

is replenished after being seized by WWE. In fact, WWE has encountered this

exact modus operandi consistently over the years. Thus, Defendants are organized

and acting in concert with one another and are making a conscious effort to hide

their identities.

         49.   Defendants are without offices, identification, licenses or addresses.

In this manner, they can avoid having to respond to an ordinary civil lawsuit and


                                          20
303147540 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 25 of 78 PageID: 637



thus are essentially immune from an injunction unless it is accompanied by

authority to seize Counterfeit Merchandise.

         50.   For example, through the enforcement of ex parte TROs, Seizure

Orders and preliminary injunctions, WWE has attempted to serve hundreds of

counterfeiters and has seized thousands of items of Counterfeit Merchandise. Most

of the apprehended counterfeiters, who not only appear at the venues where the

event is occurring but also in the parking areas at the venues and on the roads that

led to the venues, refused to identify themselves and refused to accept service, and

none of them came forward to respond formally in court. WWE would welcome

their appearances in court, as it would permit WWE to identify the bootleggers,

take discovery from them, discover their manufacturing and printing sources and

pursue them for money damages.

         51.   Defendant bootleggers will continue, undaunted, to attempt to peddle

Counterfeit Merchandise at WWE’s 2019-2020 Live Events, and WWE’s only

means of keeping their conduct under control is through the ex parte seizure

process.

         52.   Based upon the foregoing, and based upon its experience enforcing

earlier TROs, Seizure Orders and preliminary injunctions as explained in the

Dienes-Middlen Declaration, WWE believes and therefore avers that Defendants

will follow WWE’s 2019-2020 Live Events from city to city, throughout the


                                         21
303147540 v1
     Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 26 of 78 PageID: 638



country, selling Counterfeit Merchandise. Defendants constitute bootlegging rings

that operate in this District by obtaining Counterfeit Merchandise from a small

number of manufacturers.

         53.   On information and belief, Defendants will be selling Counterfeit

Merchandise at the WrestleMania® 35 Weekend Events and will continue to

attempt to sell Counterfeit WWE Merchandise at WWE’s 2019-2020 Live Events.

         54.   Ex parte seizure relief is thus essential if WWE is to maintain a

defense against and effectively police the unlawful activities of Defendants at the

WWE 2019-2020 Live Events, including at the WrestleMania® 35 Weekend

Events in the East Rutherford, New Jersey area. Without such relief, WWE will

have no effective remedy against Defendants’ continued distribution and sale of

Counterfeit Merchandise that infringes WWE’s registered and unregistered

trademarks and service marks, threatens lost sales in untold dollars, deceives the

consuming public into mistakenly believing they are purchasing authorized,

licensed, high quality goods, and poses a potential safety risk because of the

inability for WWE to control the quality of the materials used by the bootleggers.

D.       Irreparable Harm to WWE

         55.   Defendants’ use of counterfeits of the WWE Marks on the Counterfeit

Merchandise will deceive the consuming public into believing that they are

purchasing genuine goods which have been manufactured, authorized, or approved


                                         22
303147540 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 27 of 78 PageID: 639



by WWE, and will likely cause confusion and mistake in that consumers are likely

to assume that WWE has manufactured, authorized, or approved the Counterfeit

Merchandise sold by Defendants.

         56.     In addition to causing WWE to suffer incalculable, irrecoverable and

irreparable lost sales, Defendants’ manufacture, distribution and sale of inferior

quality Counterfeit Merchandise displaying the WWE Marks will irreparably

injure WWE’s reputation for the manufacture and sale of the highest quality

souvenirs, merchandise, and memorabilia and poses a potential safety risk to the

public because WWE is unable to control the quality of the materials used by the

bootleggers. Indeed, there is no way to know the quality of the counterfeit goods,

such as the flammability level of the ink used to print the t-shirts and the safety of

the design of other goods, such as wrestling masks, that previously have been

seized.        For example, much of the counterfeit merchandise seized at prior

WrestleMania® events consisted of child-sized t-shirts and emitted a strong

unknown chemical odor, which further increases and heightens the public safety

concern.

         57.     Based on WWE’s prior encounters with sellers of Counterfeit

Merchandise at live events, other WWE events, and in the retail and wholesale

distribution context, on information and belief, WWE alleges that, if Defendants

are notified that WWE has filed this lawsuit and has filed a Motion for TRO,


                                           23
303147540 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 28 of 78 PageID: 640



Defendants will cause the unauthorized Counterfeit Merchandise to be dispersed

and, thereafter, sold at other locations on or near the premises of the event arenas

or elsewhere with the result that WWE will be unable to obtain an effective

remedy for Defendants’ wrongful conduct.

                                   COUNT I
                   Trademark Infringement (Registered Marks)

         58.   Plaintiff hereby re-alleges, as if fully set forth herein, paragraphs 1

through 57 of this Complaint.

         59.   The WWE Marks on WWE Merchandise have become well and

favorably known to consumers throughout the United States, including New

Jersey, as an indication of goods emanating from or authorized by a single source,

i.e., WWE.

         60.   Defendants’ use of counterfeits of the WWE Marks on the Counterfeit

Merchandise constitutes infringement of WWE’s registered trademarks in violation

of § 32 of the Lanham Act, 15 U.S.C. § 1114.

         61.   The threat of the loss of WWE’s right to control the use of its marks

and the reputation of its goods is real and substantial. This loss is further enhanced

by the inferior quality of Defendants’ Counterfeit Merchandise.

         62.   Defendants’ acts described herein will infringe the WWE Marks, will

injure WWE’s business, reputation, and goodwill, and unless restrained and



                                          24
303147540 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 29 of 78 PageID: 641



enjoined will continue to do so, all to WWE’s monetary damage and irreparable

harm.


                                   COUNT II
                      Trademark Infringement (Unregistered
                      Marks) And False Designation Of Origin

         63.   Plaintiff hereby re-alleges, as if fully set forth herein, paragraphs 1

through 57 of this Complaint.

         64.   Defendants’ use of the WWE Marks on the Counterfeit Merchandise

constitutes infringement of WWE’s unregistered trademarks in violation of § 43(a)

of the Lanham Act, 15 U.S.C. § 1125(a).

         65.   Defendants’ use of the WWE Marks on the Counterfeit Merchandise

creates a false designation of origin and a false representation of Defendants’

goods, all in violation of § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

         66.   The threat of the loss of WWE’s right to control the use of its marks

and the reputation of its goods is real and substantial. This loss is further enhanced

by the inferior quality of Defendants’ Counterfeit Merchandise.

         67.   Defendants’ acts described herein will infringe the WWE Marks, will

injure WWE’s business, reputation, and goodwill, and unless restrained and

enjoined, will continue to do so, all to WWE’s monetary damage and irreparable

harm.



                                          25
303147540 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 30 of 78 PageID: 642




                                    COUNT III
                            Federal Trademark Dilution

         68.   Plaintiff hereby re-alleges, as if fully set forth herein, paragraphs 1

through 57 of this Complaint.

         69.   As a result of the duration and extent of WWE’s use and promotion of

the WWE Marks, at least WWE®, WWE® logo, Raw®, Smackdown®,

WrestleMania®, SummerSlam®, Royal Rumble®, Survivor Series® and names and

likenesses of several of its current wrestlers are famous and highly distinctive.

         70.   Defendants are making commercial use of these WWE marks in

interstate commerce.

         71.   Defendants’ use began long after these WWE marks became famous.

         72.   Defendants’ use of these WWE marks dilutes the distinctive quality of

the marks by diminishing the capacity of the marks to identify and distinguish

WWE’s goods and services, in violation of § 43(c) of the Lanham Act, 15 U.S.C. §

1125(c).

         73.   Defendants willfully intended to trade on WWE’s reputation and

goodwill, and to cause dilution of WWE’s famous marks.

         74.   Defendants’ conduct has caused and continues to cause WWE

immediate and irreparable injury. WWE lacks an adequate remedy at law.




                                          26
303147540 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 31 of 78 PageID: 643




                                    COUNT IV
                          Trafficking In Counterfeit Goods

         75.   Plaintiff hereby re-alleges, as if fully set forth herein, paragraphs 1

through 57 of this Complaint.

         76.   Defendants’ souvenirs, merchandise, and memorabilia constitute

goods bearing counterfeit marks.        Defendants have trafficked these goods in

violation of the Trademark Counterfeiting Act of 1984, 15 U.S.C. § 1116(d) and

unless restrained and enjoined, will continue to traffic these goods, all to WWE’s

monetary damage and irreparable harm.

                                   COUNT V
                           Trademark Infringement and
                    Unfair Competition, Under New Jersey Law

         77.   Plaintiff hereby re-alleges, as if fully set forth herein, paragraphs 1

through 57 of this Complaint.

         78.   The WWE Marks are marks valid at common law.

         79.   Defendants’ unauthorized use of the WWE Marks is likely to cause

confusion, or mistake or to deceive as to the source of Defendants’ goods and

services, which constitutes trademark infringement and dilution under the common

law of New Jersey.

         80.   Defendants’ unauthorized use of the WWE Marks constitutes

trademark infringement, trademark dilution and unfair competition under New



                                          27
303147540 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 32 of 78 PageID: 644



Jersey common law and the New Jersey unfair competition statute, N.J. Stat. Ann.

§ 56:4-1.

                              PRAYER FOR RELIEF

         WHEREFORE, Plaintiff World Wrestling Entertainment, Inc. respectfully

prays:

         1.    That this Court grant a temporary restraining order and a preliminary

and permanent injunction enjoining Defendants and each of his, her, or their

partners, associates, agents, servants, and employees, and all other bootleggers

acting in concert therewith or having knowledge thereof, from manufacturing,

distributing, offering for sale or selling Counterfeit Merchandise.

         2.    That this Court order that all Counterfeit Merchandise and any records

documenting the manufacture, sale, or distribution of Counterfeit Merchandise,

found in the possession, custody, or control of Defendants be seized until a hearing

can be held before this Court to determine the disposition of any goods so seized.

         3.    That Defendants be required to account to and reimburse WWE for

any and all profits which Defendants have derived from the sale of any Counterfeit

Merchandise and for any and all damages which WWE has sustained by reason of

the acts complained of herein, or statutory damages.

         4.    That Defendants be required to pay treble the amount of any profits

derived from the sale of any Counterfeit Merchandise.


                                          28
303147540 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 33 of 78 PageID: 645



         5.    That this Court award WWE its cost and reasonable attorneys’ fees in

this action.

         6.    That this Court grant such other and further relief as it deems just and

appropriate under the circumstances.

                            DEMAND FOR JURY TRIAL

         Plaintiff World Wrestling Entertainment, Inc. hereby demands a trial by jury

of all issues so triable.

                            Respectfully Submitted,

                            /s/ Loly G. Tor
                            Loly G. Tor
                            K&L Gates LLP
                            One Newark Center, Tenth Floor
                            Newark, NJ 07102
                            Telephone: (973) 848-4026
                            Fax: (973) 848-4001
                            E-mail: loly.tor@klgates.com

                            Jerry S. McDevitt (pro hac vice motion to be filed)
                            E-mail: jerry.mcdevitt@klgates.com
                            Curtis B. Krasik (pro hac vice motion to be filed)
                            E-mail: curtis.krasik@klgates.com
                            Christopher M. Verdini (pro hac vice motion to be filed)
                            E-mail: christopher.verdini@klgates.com
                            K&L Gates LLP
                            K&L Gates Center
                            210 Sixth Ave.
                            Pittsburgh, Pennsylvania 15222
                            Telephone: (412) 355-6500
                            Facsimile: (412) 355-6501
                            Attorneys for World Wrestling Entertainment, Inc.

Dated: March 28, 2019

                                           29
303147540 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 34 of 78 PageID: 646




                                  VERIFICATION

         I am Senior Vice President, Assistant General Counsel - Intellectual

Property, Business and Legal Affairs of Plaintiff World Wrestling Entertainment,

Inc. The allegations in the foregoing Complaint that relate or refer to World

Wrestling Entertainment, Inc. are true to my own knowledge and as to those

allegations that relate or refer to Defendants’ activities and that are alleged upon

information and belief, I believe them to be true. I verify under penalty of perjury

that the foregoing is true and correct.




                                           30
303147540 v1
Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 35 of 78 PageID: 647




                                  31
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 36 of 78 PageID: 648




                       LOCAL RULE 11.2 CERTIFICATION

         I certify that the matter in controversy in this action currently is not known

to me to be the subject of any other action pending in any Court or of any pending

arbitration or administrative proceeding. The matter in controversy in this action

was previously before the United States District Court for the District of New

Jersey in the action styled World Wrestling Entertainment, Inc. v. John Does 1-

100, Case No. 13-01918-SRC-CLW.

Dated: March 28, 2019                          s/ Loly G. Tor
                                               Loly G. Tor




303147540 v1                            32
Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 37 of 78 PageID: 649




                         EXHIBIT 1
          Case 2:19-cv-09039 Document 4-10 PENDING/REGISTERED
                        WWE TRADEMARKS      Filed 03/28/19 Page 38 WITH
                                                                   of 78 PageID: 650
               THE UNITED STATES PATENT AND TRADEMARK OFFICE (“U.S. PTO”)


MARK                      REG/ SERIAL#(s)                          MARK           REG/ SERIAL#(s)

                          4,735,547; 4,731,795; 4,735,546;         WRESTLEMANIA   1,432,884; 1,863,534; 2,625,125;
                          4,625,255; 4,727,923; 4,675,657;                        2,881,508; 3,351,858; 3,351,859;
                          4,538,209; 4,689,839; 4,689,835;                        3,727,338; 3,727,339; 4,285,112;
                          4,538,210; 4,614,144; 4,645,471;                        4,923,842
                          4,552,144; 5,291,266

                          4,645,471                                               4,285,112


        (Color Version)

WWE                       2,772,683; 3,056,074; 3,541,936;                        3,960,447
                          4,451,697; 3,538,710; 3,489,357;
                          3,412,176; 3,412,177; 3,541,956;
                          3,621,017

WORLD WRESTLING           2,818,358; 2,772,677; 2,757,599;                        3,042,792; 3,115,074; 3,473,626
                          2,754,499; 2,870,426; 2,902,203;
ENTERTAINMENT
                          2,917,910; 3,585,170; 3,585,171

                          3,691,5884,220,594                                      2,757,596; 2,754,495; 2,846,450;
                                                                                  2,799,228; 2,751,436; 2,757,597;
                                                                                  2,765,751; 2,751,437; 4,756,090;
       (Color Version)                                                            3,412,169; 3,412,170

                          4,687,331                                               4,032,288; 4,006,983




                          4,871,102                                               2,968,039




                          5,182,283; 5,177,091                                    1,574,169; 1,348,618



                          86/900,547; 86/900,534; 86/900,716                      4,123,178




                          88297004




                          3,627,500; 3,755,039                                    4,865,510




                          4,593,423; 85/708,147                                   86/341,786; 86/348,537; 86/348,567;
                                                                                  86/348,577



                                                               1
             Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 39 of 78 PageID: 651
MARK                     REG/ SERIAL#(s)                           MARK                  REG/ SERIAL#(s)

                         86/341,769; 86/341,802; 86/341,811;                             4,614,144
                         86/348,587




                         3,720,155; 86/501,868; 86/501,883                               4,552,144




                         4,031,024                                                       3,894,082




                         5,586,551; 86/704,311; 86/704,296;                              87/381,426
                         86/704,322; 86/704,159




                         88104920




619                      4,675,811                                 LEAGUE OF NATIONS     86/835,228; 86/835,579

ADAM ROSE                86/425,743                                LEGEND KILLER         3,759,319; 3,276,609

ALBERTO DEL RIO          4,328,835; 4,332,424                      LEGENDARY             4,436,755

ALEX RILEY               4,594,271                                 LEGION OF DOOM        87062660

ALEXA BLISS              87134875                                  LEPRECHAUN: ORIGINS   85/584,680

ALICIA FOX               86/090,782                                LITA                  86/716,546

A-LIST                   4,049,974                                 LUKE GALLOWS          87014049

AMERICAN ALPHA           86/855,122                                LUKE HARPER           86/924,992

AMERICAN WRESTLING       1,410,887                                 LUNATIC FRINGE        86/370,180; 86/370,187; 86/370,179
ASSOCIATION

ANTONIO CESARO           86/269,574                                MANIA                 86/557,373

APOLLO NATION            86/721,632                                MANKIND               3,848,186

ARMAGEDDON               2,807,405; 2,801,333                      MARIA                 3,752,689

ASUKA                    86/753,293                                MARK HENRY            3,752,693

A-TRAIN                  3,419,749                                 MARYSE                87061776



                                                               2
            Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 40 of 78 PageID: 652
MARK                    REG/ SERIAL#(s)                           MARK                   REG/ SERIAL#(s)

AUSTIN 3:16             2,313,120; 2,299,461; 2,299,462           MEXAMERICAN            86/798,849

AWA                     1,401,633; 4,863,983; 86/306,286;         MEXICOOLS              3,252,431
                        86/380,916; 86/943,682; 87/815,817

BACKLASH                2,642,926; 2,627,703; 2,771,710           MICHAEL MCGILLICUTTY   4,096,087

BAD BLOOD               3,174,728; 3,199,302                      MICHAEL TARVER         3,934,005

BALOR CLUB              86/583,739                                MIKE KNOX              3,469,661

BAM NEELY               3,720,981                                 MNM                    3,450,870; 78/606,874

BATISTA                 3,084,462; 3,119,128; 3,084,463;          MOJO RAWLEY            87134923
                        3,404,371

BE A STAR               4,760,595; 86/899,213                     MONEY IN THE BANK      3,532,434; 3,949,008; 3,949,010;
                                                                                         3,949,009; 4,358,310; 3,945,864

BECKY LYNCH             86/925,632                                MONTEL VONTAVIOUS      3,731,900
                                                                  PORTER

BE LIKE NO ONE          87/365,362; 87/365,023; 87/364,997;       MR. MCMAHON            3,048,616; 3,419,750
                        87/364,994

BELLA TWINS             4,809,017                                 MR. PERFECT            2,003,188

BENDING THE RULES       4,388,467                                 MVP                    3,525,024

BETH PHOENIX            3,801,534                                 NAOMI                  86/429,964

BEYOND THE RING         4,822,923; 86/170,564                     NATALYA                86/086,127

BIG BOSS MAN            3,469,974                                 NATURE BOY             3,941,046

BIG E LANGSTON          4,841,827                                 NEVER GIVE UP          4,777,712

BIG RED                 86/466,331                                NEVER GIVE UP BY       85/927,376
                                                                  JOHN CENA

BIG SHOW                2,696,880; 3,069,207; 3,218,574;          NEVILLE                86/683,943
                        4,014,404; 86/822,412

BLAST AREA              2,659,716                                 NEW YEARS              3,298,836
                                                                  REVOLUTION

BOBBY ROODE             87214988                                  NIA JAX                87134863

BO DALLAS               86/425,734                                NIGHT OF CHAMPIONS     3,589,378; 3,747,410; 3,925,939;
                                                                                         3,747,411

BODY DONNAS             2,220,008                                 NIKKI BELLA            86/429,958

BOOKER T                3,234,256; 3,230,536; 3,142,989           NOAM DAR               87214298

BOOTS TO ASSES          4,838,528                                 NO MERCY               2,757,508; 2,803,552; 4,616,254

BOOTY O                 86/939,876; 86/939,871                    NO WAY JOSE            86/868,289

BRAD MADDOX             86/429,985                                NO WAY OUT             2,453,023; 2,625,121; 4,388,956


                                                              3
            Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 41 of 78 PageID: 653
MARK                    REG/ SERIAL#(s)                          MARK                REG/ SERIAL#(s)

BRADSHAW                2,939,820                                NVRGVUP             2,341,582; 3,176,335

BRAUN STROWMAN          86/925,015                               NWO                 2,120,098; 2,120,099

BRAY WYATT              86/665,296                               NWO NEW WORLD       2,972,641; 2,993,019; 4,875,586
                                                                 ORDER

BREAKING GROUND         86/733,794                               NXT                 3,854,998; 77/918,577; 86/220,806;
                                                                                     86/220,794; 86/220,779

BRIAN KENDRICK          87219196                                 NXT ROOKIE          3,945,854

BRIE BELLA              86/429,950                               NXT TAKEOVER        86/261,560; 86/806,888

BRING IT TO THE TABLE   87295086                                 NXT: ARRIVAL        86/189,367; 86/189,609; 86/189,267

BROCK LESNAR            86/925,032                               ONE NIGHT STAND     3,785,401; 3,785,402

BRODUS CLAY             4,712,804                                OVER THE LIMIT      3,949,006; 3,949,007; 4,361,681;
                                                                                     3,945,862

BUBBA RAY DUDLEY        3,620,864                                PAIGE               86/422,215

CAMP WWE                86/579,889                               PAUL BURCHILL       3,720,960

CARLITO                 3,971,009; 3,848,416; 3,898,466          PIT BULLS           3,902,166

CARMELLA                87214280                                 PRIMO COLON         3,936,563

CEDRIC ALEXANDER        87214286                                 RANDY ORTON         2,957,044; 3,059,530; 3,059,531;
                                                                                     3,059,535

CELTIC WARRIOR          4,863,926; 86/557,265                    RANJIN SINGH        3,720,962

CENA                    86/664,519                               RAW                 2,396,746; 2,086,903; 4,125,983;
                                                                                     4,804,352; 86/610,604; 87/562,709

CENATION                4,522,307; 4,471,264; 86/383,836;        RAW ACTIVE          85/626,795
                        86/886,605

CHARLOTTE               86/925,738                               RAW TALK            87220699

CHERRY                  3,632,051                                REDNECK RECKIN'     86/533,507
                                                                 COMPANY

CHRIS JERICHO           2,384,740; 3,924,748; 3,130,651          REY MYSTERIO        2,972,939; 3,124,385; 3,209,567

CHRIS MASTERS           3,240,451                                RICH SWANN          87214303

CHRISTIAN               4,017,648; 4,358,308; 3,648,789          RIC FLAIR           4,658,715; 86/824,697; 86/824,704

CLASH OF CHAMPIONS      87067543; 87067524; 87067514             RIKISHI             2,807,414

CLEAR WATER             86/790,672; 86/790,703; 86/790,686       RIP 'EM             4,580,634
PICTURES

CO-BRO                  4,675,801                                RISE ABOVE CANCER   86/742,929; 86/742,923

CODY RHODES             3,696,328                                RISE ABOVE HATE     86/825,619

COLIN CASSADY           87/014,026                               ROB VAN DAM         3,276,175
                                                             4
            Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 42 of 78 PageID: 654
MARK                    REG/ SERIAL#(s)                    MARK                REG/ SERIAL#(s)

CONNOR’S CURE           86/903,969                         ROBBIE MCALLISTER   3,767,980

CRUISERWEIGHT           5,084,008; 87/064,203              ROCKPOCALYPSE       4,760,711
CLASSIC

CRUSH CLOTHING          85/927,474; 85/927,428             ROMAN REIGNS        4,614,890; 86/819,169; 86/819,175

CRUSH COUTURE           85/909,787                         ROSA MENDES         86/087,216

CRUSH GEAR              85/921,244; 85/921,211             ROYAL RUMBLE        4,002,779; 3,845,745; 1,972,560;
                                                                               1,930,440; 2,681,135; 2,618,355

CRUSH WEAR              85/921,201                         R-TRUTH             3,720,963

CRYME TYME              86/724,841                         RUSEV               4,915,478

CURT AXEL               4,534,733                          RYBACK              4,262,738

CURT HAWKINS            4,047,340                          SAMI ZAYN           86/626,272

CURTIS AXEL             4,841,829                          SANTINO MARELLA     3,676,967

CYBER SUNDAY            3,478,412                          SASHA BANKS         86/925,636

DAMIEN SANDOW           4,809,116                          SATURDAY NIGHT'S    3,832,577
                                                           MAIN EVENT

DANA BROOKE             87/073,846                         SAWFT               87/238,570

DANIEL BRYAN            3,933,993; 4,846,724               SCOTTY 2 HOTTY      3,107,710

DARREN YOUNG            3,933,997                          SETH ROLLINS        4,841,810; 86/763,866; 86/808,287

DAVID HART SMITH        3,994,401                          SHANE MCMAHON       3,130,690

DAVID OTUNGA            3,930,734                          SHAWN MICHAELS      3,130,643; 3,412,626; 3,230,534

DEAN AMBROSE            4,470,627                          SHEAMUS             3,892,393; 86/886,576

DECEMBER TO             3,402,365                          SHELL SHOCKED       86/864,380
DISMEMBER

DELICIOUS               3,871,264                          SHELTON BENJAMIN    3,127,655

DEMON KING              87138656; 87138642; 87138638       SHOWTIME PERCY      4,143,282
                                                           WATSON

DEUCE                   3,525,025                          SIMON GOTCH         87073802

D-GENERATION X          3,728,991                          SIN CARA            4,440,573; 4,485,548; 4,471,255;
                                                                               4,384,485

DH SMITH                3,828,725                          SKIP SHEFFIELD      3,934,004

DIVAS OF DOOM           4,121,920                          SKULL KING          86/359,823; 86/359,826; 86/360,594

DOINK THE CLOWN         1,994,733                          SLAMMY              2,267,980

DOLPH ZIGGLER           3,923,812                          SLAYOMI             86/392,334


                                                       5
            Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 43 of 78 PageID: 655
MARK                    REG/ SERIAL#(s)                           MARK                REG/ SERIAL#(s)

DOMINO                  3,525,026                                 SMACKDOWN           2,941,520; 2,928,460; 4,052,024;
                                                                                      4,672,593

DREW GULAK              87/214,383                                SMACKDOWN VS. RAW   3,909,934

DREW MCINTYRE           3,933,603                                 SMACKDOWN YOUR      2,625,262
                                                                  VOTE

DUDLEY BOYZ             2,889,365                                 SOCIAL OUTCASTS     86/916,225; 86/916,215

D-VON DUDLEY            86/925,606                                SOLID GOLD          87094930

DX                      3,413,432                                 SPIRIT SQUAD        3,464,202

EARN THE DAY            87229693                                  STACK DOWN          86/011,478

EAT SLEEP BREAK THE     86/245,212                                STARDUST            86/422,199
STREAK

ECW                     3,282,316; 2,462,643; 4,679,362           STEPHANIE MCMAHON   3,130,691; 3,450,782

ECW ONE NIGHT STAND     3,319,727; 3,446,487; 78/549,078          STONE COLD          3,684,739; 77/291,491

ECW VIXENS              3,584,808                                 STONE COLD STEVE    3,659,657
                                                                  AUSTIN

EDDIE GUERRERO          2,966,483; 3,159,940; 3,149,523           SUMMER RAE          86/090,839

EDGE                    4,430,403; 2,649,476; 77/940,892          SUMMERSLAM          1,884,646; 4,748,785; 2,702,648;
                                                                                      4,052,025; 4,052,026

ELIMINATION CHAMBER     3,878,682; 4,451,591; 4,194,955;          SUNDAY NIGHT HEAT   2,363,921
                        4,094,125; 86/030,095

ENZO                    87010913                                  SUPERSTAR INK       86/813,724

ENZO AMORE              87310864                                  SUPLEX CITY         86/581,713

EPICO                   87073837                                  SURVIVOR SERIES     1,860,719; 1,563,878; 3,013,724;
                                                                                      3,985,965; 77/061,038

EREBUS PICTURES         86/704,216; 86/704,254; 86/704,251;       SWERVED             86/579,887
                        86/704,269; 86/704,196

ERICK ROWAN             86/924,968                                TABLE FOR 3         86/813,736

EUGENE                  3,024,662; 3,024,663                      TABOO TUESDAY       3,194,947; 87/540,071

EVA MARIE               86/925,623                                TAMINA SNUKA        86/087,198

EVAN BOURNE             3,720,967; 4,135,949                      TAZZ                77/288,329

EVE TORRES              86/429,970                                TEAM BRING IT       86/818,377

EVOLUTION               2,885,200                                 TED DIBIASE         3,809,219

EXTREME                 3,614,190; 78/073,881                     TENSAI              4,782,305
CHAMPIONSHIP
WRESTLING


                                                              6
          Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 44 of 78 PageID: 656
MARK                   REG/ SERIAL#(s)                           MARK                    REG/ SERIAL#(s)

EZEKIEL JACKSON        3,933,604                                 THE AUTHORITY           86/528,551

FATAL FOUR WAY         3,945,860; 3,959,206; 3,945,863;          THE BASH                4,071,009
                       4,313,379

FCW                    3,592,664; 85/711,451; 85/895,236         THE BIG GUY             86/864,365

FEED ME MORE           86/864,345                                THE BIGGEST PARTY OF    3,321,550
                                                                 THE SUMMER

FESTUS DALTON          3,689,882                                 THE BOOGEYMAN           86/569,583

FINLAY                 3,697,421                                 THE CORRE               4,218,593

FINN BALOR             4,899,322                                 THE GAME                2,858,755; 86/704,206

FLORIDA                3,552,242; 3,727,374; 3,697,278           THE GOLD STANDARD       3,712,662
CHAMPIONSHIP
WRESTLING

FRIDAY NIGHT           3,301,799                                 THE GREAT AMERICAN      2,109,152; 2,194,671
SMACKDOWN                                                        BASH

FUNKADACTYLS           4,495,385                                 THE GREAT KHALI         3,420,447

GLAMAZON               3,828,716                                 THE HERO IN ALL OF US   87304757

GLOBAL                 86/912,043                                THE HEARTBREAK KID      3,568,362
CRUISERWEIGHT
SERIES

GOLDEN TRUTH           87095709                                  THE HURRICANE           2,681,342

GOLDUST                2,129,106; 2,675,279                      THE MIZ                 86/001,322

GORGEOUS GEORGE        77/758,976; 77/758,980; 86/846,807;       THE MONDAY NIGHT        4,572,755
                       86/846,818; 86/846,827; 86/912,904
                                                                 WAR

GRAN METALIK           87135488; 87135457; 87134942              THE NEW DAY             4,896,325; 86/901,772; 86/901,785

HARD HITTING REALITY   86/665,408                                THE REVIVAL             86/892,625; 86/892,629; 86/892,624

HARDCORE HOLLY         3,118,011                                 THE ROCK                2,514,522; 2,633,988; 2,572,837;
                                                                                         2,572,838; 86/781,167; 86/788,029;
                                                                                         86/806,967; 86/806,924

HBK                    3,565,556                                 THE ROCK JUST BRING     87270318
                                                                 IT

HEATH SLATER           3,933,991                                 THE UNDERTAKER          1,755,782

HE HATE ME             87192018                                  THE WWE EXPERIENCE      3,442,191

HELL IN A CELL         4,067,781; 4,074,565; 77/837,247;         THE WWE LIST            86/813,745
                       3,912,015; 4,158,177

HHH                    3,091,120; 3,034,385; 2,841,514           THEODORE LONG           4,651,210

HLR                    86/940,545                                TITANTRON               4,084,430


                                                             7
            Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 45 of 78 PageID: 657
MARK                    REG/ SERIAL#(s)                          MARK                   REG/ SERIAL#(s)

HORNSWOGGLE             3,489,434; 3,658,547                     TITUS O'NEIL           86/087,187

HUNICO                  4,535,705                                TJ PERKINS             87215088

HUNTER HEARST           3,838,295                                TLC: TABLES, LADDERS   4,088,347; 4,164,913; 3,875,573;
                                                                                        4,459,369
HELMSLEY                                                         & CHAIRS

HUSTLE LOYALTY          3,937,302; 85/923,871; 85/923,831;       TOO HOT FOR TV         86/813,705
                        86/787,917
RESPECT

IMMORTALS               4,905,922; 86/426,191                    TONY NESE              87214309

IN YOUR HOUSE           3,381,509                                TOP ROPE               4,019,774

INTERCONTINENTAL        87091198                                 TORITO                 4,589,869
CHAMPION

IT'S WAY OVER THE TOP   86/160,847                               TORRIE WILSON          78/403,211

JAKKED                  4,867,443                                TOTAL DIVAS            4,696,548; 4,902,232; 85/910,206;
                                                                                        85/910,202; 85/910,201; 85/910,200

JAMIE NOBLE             3,752,694                                TOUGH ENOUGH           2,757,458; 4,063,650; 4,580,405;
                                                                                        4,023,271; 86/611,330; 86/611,338

JASON JORDAN            87/134,931                               TREVOR MURDOCH         3,752,688

JAZZ                    78/386,106                               TRIBUTE TO THE         3,641,851
                                                                 TROOPS

JBL                     3,959,446                                TRIPLE H               2,780,659; 3,003,874; 2,991,990;
                                                                                        2,991,991

JERRY "THE KING"        3,131,928                                TRIPLE THREAT          2,768,658
LAWLER

JEY USO                 4,096,086                                TWELVE ROUNDS          3,689,999

JIMMY USO               4,096,085                                TYLER BREEZE           86/836,541

JIMMY WANG YANG         3,570,860                                TYLER REKS             4,096,082

JINDER MAHAL            4,535,704                                TYSON KIDD             4,130,719

JOHN CENA               2,957,043; 3,169,452; 3,074,517;         ULTIMATE WARRIOR       86/883,984; 86/884,027; 86/884,011;
                        3,088,504; 86/787,877; 86/787,885;                              86/883,994; 86/883,968
                        86/787,899

JOHN MORRISON           3,648,246; 3,909,942                     UMAGA                  3,420,413

JOHNNY NITRO            3,481,534                                UNDERTAKER             1,771,405; 1,771,513; 1,755,482;
                                                                                        2,327,493; 1,980,341; 4,744,469;
                                                                                        86/421,791

JTG                     3,684,601                                UNFORGIVEN             2,576,331; 2,666,552; 2,525,314

JUDGMENT DAY            2,686,549; 2,621,441; 2,700,343;         VENGEANCE              2,978,955; 4,094,162
                        4,056,805

JUST BRING IT           86/424,758                               VICKIE GUERRERO        3,719,034



                                                             8
          Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 46 of 78 PageID: 658
MARK                  REG/ SERIAL#(s)                        MARK                 REG/ SERIAL#(s)

JUSTIN GABRIEL        3,933,998                              VICTORIA             3,130,667; 3,024,639

KAITLYN               86/087,245                             VIKTOR               87073814

KALISTO               86/925,604                             VINCE MCMAHON        3,303,304

KANE                  2,635,378; 3,261,934; 3,042,739;       VIPER                3,938,019
                      87/751,145

KARL ANDERSON         87017732                               VISCERA              3,525,023

KAYFABE               85/553,175                             VLADIMIR KOZLOV      3,720,970

KELLY KELLY           3,658,650                              WADE BARRETT         3,933,990

KENNY DYKSTRA         3,752,686                              WARRIOR              2,299,387

KEVIN OWENS           86/434,333                             WCW                  3,735,299; 2,964,395; 3,139,777;
                                                                                  3,502,189; 85/896,161

KHARMA                4,332,384                              WILLIAM REGAL        3,550,963

KING OF KINGS         3,584,739; 78/802,596                  WORD LIFE            3,209,593; 78/434,926

KING OF THE RING      87119716; 87119708                     WRESTLEFEST          85/498,360

KNUCKLEHEAD           4,168,294; 4,168,293                   WRESTLEMANIA         4,780,778
                                                             REWIND

KOFI KINGSTON         3,720,955                              WRESTLEMANIACS       86/517,906

KONNOR                87073822                               WRESTLEMANIART       3,712,674

LANA                  86/925,751                             WWE ACTIVE           85/764,201; 85/790,729

LANCE CADE            3,752,687                              WWE ALL STARS        4,046,290

LAST OUTLAW           86/569,613                             WWE AUTHENTIC WEAR   4,045,760

LAYLA                 3,781,553                              WW BASICS            3,931,181

WWE BATTLEGROUND      4,622,177; 4,622,178; 4,622,175;       WWE NETWORK          4,632,692; 4,614,127; 4,768,910;
                      86/016,427; 86/016,416                                      4,621,480

WWE BRAGGING          4,159,815                              WWE NXT              4,115,464; 3,945,846; 85/932,497;
                                                                                  86/030,958
RIGHTS

WWE BRAWL             86/222,737; 86/030,074                 WWE PAYBACK          4,744,095; 4,914,063; 85/860,084

WWE BREAKING POINT    3,917,665; 3,917,666; 77/744,186       WWE RIDE ALONG       86/842,720

WWE CHAMPIONS         86/787,291                             WWE RIVALRIES        86/297,911

WWE CLASSICS ON       3,981,909                              WWE ROADBLOCK        86/921,626; 86/923,814; 86/923,825
DEMAND

WWE COUNTDOWN         4,589,113                              WWE SATURDAY         4,495,592; 85/700,345; 85/696,472;
                                                                                  85/696,481
                                                             MORNING SLAM

WWE CULTURE SHOCK     86/813,697                             WWE SLAM CITY        4,773,383; 4,594,083; 4,657,055;

                                                         9
             Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 47 of 78 PageID: 659
MARK                     REG/ SERIAL#(s)                           MARK                  REG/ SERIAL#(s)
                                                                                         85/960,513; 85/960,457

WWE EXTREME RULES        3,850,887; 4,042,468; 4,042,467;          WWE SLAM SHOT         85/836,836
                         3,850,888; 4,905,420

WWE FAST LANE            86/433,483; 86/433,461; 86/433,434        WWE SPOTLIGHT         85/674,269; 85/671,711; 85/671,360

WWE HALL OF FAME         4,610,179                                 WWE STUDIOS           3,778,837

WWE IMMORTALS            86/426,172; 86/426,181                    WWE SUPERCHARGE       86/090,725

WWE INSIDER              85/788,235                                WWE SUPERSTARS        3,871,019; 77/626,294; 86/030,985;
                                                                                         86/030,989; 86/030,995

WWE LEGENDS HOUSE        4,589,123                                 WWE TALKING SMACK     87123129

WWE LIVEWIRE             4,466,922                                 WWE THE HERO IN ALL   86/541,526
                                                                   OF US

WWE MAIN EVENT           4,895,969; 4,495,510; 86/825,628          WWE TOUGH TALK        86/813,731

WWE MATCH JUKEBOX        3,081,964                                 WWE UNFILTERED        86/813,712

WWE MUSIC POWER 10       86/813,686                                WWE UNIVERSE          3,854,270; 3,778,789; 87/781,425

WWE UNLIMITED            3,081,963                                 YES MOVEMENT          86/189,952

WWESHOP                  86/806,867                                YOSHI TATSU           4,096,083

WWWYKI                   4,795,795                                 YOU CAN'T SEE ME      3,331,242

XAVIER WOODS             86/925,614                                ZACK RYDER            4,047,339

XFL                      85/720,169; 87/509,464                    ZEB COLTER            86/086,152

Y2J                      86/900,420                                THEN NOW FOREVER      88287464




3:16                     87/543,714                                LINCE DORADO          87/495,153

ABSOLUTION               87/698,176                                LIV MORGAN            87/396,540

AKIRA TOZAWA             87/438,719                                MATT HARDY            87/495,122

ALEISTER BLACK           87/462,502                                MICKIE JAMES          87/495,138

ANDRADE "CIEN"           87/540,058                                MIZ & MRS.            87/759,981
ALMAS

ARIYA DAIVARI            87/438,710                                MUSTAFA ALI           87/429,951

BIG CASS                 87/420,403                                NIKKI CROSS           87/397,307

BILLIE KAY               87/397,302                                ONEY LORCAN           87/388,779

BRUISERWEIGHT            87/458,744                                PEYTON ROYCE          87/397,295

BUDDY MURPHY             87/396,521                                PROJECT ROCK          87/671,569

DASH WILDER              87/489,129                                RODERICK STRONG       87/388,770
                                                              10
           Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 48 of 78 PageID: 660
MARK                   REG/ SERIAL#(s)               MARK                  REG/ SERIAL#(s)

ELIAS SAMSON           87/390,591                    RUBY RIOT             87/397,352

EMBER MOON             87/396,530                    SAMIR SINGH           87/489,185

ERIC YOUNG             87/390,577                    SCOTT DAWSON          87/489,116

ERICK ROWAN            87/398,739                    SOUTHAW REGIONAL      87/381,445
                                                     WRESTLING

FOR THE LOVE OF        87/608,831                    SUNIL SINGH           87/489,201
FOOTBALL

GURV SIHRA             87/438,741                    THE IRRESISTIBLE      87/759,868
                                                     FORCE

HARDY BOYZ             87/413,496; 87/413,487        THE MAHARAJAH         87/424,640

HARV SIHRA             87/438,832                    THE MOST PATRIOTIC    87/714,086
                                                     SHOW ON TELEVISION

HOHO LUN               87/429,959                    TJP                   87/431,241

IMMUNE TO FEAR         87/439,039                    TOMMASO CIAMPA        87/540,049

JACK GALLAGHER         87/420,422                    TYE DILLINGER         87/388,738

JAMES ELLSWORTH        87/489,043                    TYLER BATE            87/429,937

JEFF HARDY             87/495,132                    WESLEY BLAKE          87/390,610

JOHNNY GARGANO         87/540,031                    WWE MIXED MATCH       87/671,348
                                                     CHALLENGE

KASSIUS OHNO           87/388,759                    WWE ROCKSTARS         87/460,177

KONA REEVES            87/390,598                    WWE STRAIGHT TO THE   87/751,107
                                                     SOURCE

HALFTIME HEAT          88278526                      WORLDS COLLIDE        88248181

LIGHTNING FIST         88149831                      WCCW                  88134527

THE GLORIOUS ONE       88132522                      WORLD CLASS           88142576
                                                     CHAMPIONSHIP
                                                     WRESTLING

THE AWESOME ONE        88132537                      FEARLESS NIKKI        88132555

PHENOMENAL ONE         88132568                      WCW SATURDAY NIGHT    88129083

ALL STAR WRESTLING     88127121                      WCW THUNDER           88129097

FALL BRAWL             88127610                      HALLOWEEN HAVOC       88127603

WALK WITH ELIAS        88103132                      STARRCADE             88117085

COREY GRAVES           88082155                      BOBBY LASHLEY         88073749

BLUDGEON BROTHERS      88054174                      VELVETEEN DREAM       88054185

                                                11
         Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 49 of 78 PageID: 661
MARK                   REG/ SERIAL#(s)            MARK                  REG/ SERIAL#(s)

WOKEN WARRIOR          87873956                   GLOBAL LOCALIZATION   87867138

SARAH LOGAN            88073309                   MIKE KANELLIS         88073301

BRITISH STRONG STYLE   88003965                   ADAM COLE             88103135




                                             12
Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 50 of 78 PageID: 662




                         EXHIBIT 2
Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 51 of 78 PageID: 663
            COMMON LAW INTELLECTUAL PROPERTY
          OF WORLD WRESTLING ENTERTAINMENT, INC.

                                DESIGNS




                                    1
Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 52 of 78 PageID: 664




                                    2
Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 53 of 78 PageID: 665




                                    3
Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 54 of 78 PageID: 666




                                                 or




                                    4
100% BADCase 2:19-cv-09039 Document 4-10 Filed 03/28/19
          LASS                                           Page 55 of 78 PageID: 667
                                                LOSING STREAK
FEARLESS                                        STYLIN & PROFILIN
SUPLEX CITY                                     AMBROSE ASYLUM
MACHO MAN RANDY SAVAGE                          MANKIND
TAPOUT                                          FEEL THE POWER
ATTITUDE ADJUSTMENT                             MONSTER OF ALL MONSTERS
TEXAS RATTLESNAKE                               FROM ASHES TO EMPIRE
BADDEST ON THE PLANET                           MR. WRESTLEMANIA
GLORIOUS                                        NAKAMURA
BATISTA                                         GLORIOUS HAS ARRIVED
THE BAR                                         THE ARCHITECT
PYTHON POWER                                    GOLDUST
BEAST INCARNATE                                 THE CHAMP IS HERE
RAW IS JERICHO                                  HERE COMES THE MONEY
OUTTA NOWHERE                                   HIT HARD HIT OFTEN
BOOGEYMAN                                       HITMAN
UNSTABLE                                        THE NEW FACE OF FEAR
BOOKER T                                        NO AUTOGRAPHS PLEASE
ROMAN EMPIRE                                    IT’S TRUE IT’S TRUE
BRIE MODE                                       HULKAMANIA
RIC FLAIR                                       I AM PHENOMENAL
BULLETPROOF                                     I BRING THE FIGHT
STAY FEARLESS                                   I’M A HUGGER
CAN I GET A HUG                                 BRETT HART
CATCH YOUR BREATH                               I’M THE BOSS
STING                                           IN SHANE WE TRUST
CERTIFIED G                                     CEREBRAL ASSASSIN
DEADMAN INC.                                    IRON SHEIK
BRUTUS THE BARBER                               IT’S FEEDING TIME
BEEFCAKE                                        IT’S MY YARD
RICKY “THE DRAGON”
STEAMBOAT                                       IT’S TOO BAD I’M TOO GOOD
DIRTY DEEDS                                     WM
DO MORE. FEAR LESS.                             JAKE THE SNAKE ROBERTS
VENOM IN MY VEINS                               U CAN’T SEE ME
DOWN SINCE DAY ONE                              JOHNNY WRESTLING
DOWN WITH THE MACHINE                           KEEP CALM AND NEVER GIVE
                                                UP
WOO DAT
                                                KO
EAT SLEEP CONQUER REPEAT
                                                TWISTED BLISS
EDDIE GUERERO
                                                LAYETH THE SMACKDOWN
THE SHOWSTOPPER
                                                TWO WORDS
FADE TO BLACK
                                                LITTLE MISS BLISS
FASHION PATROL
                                                AJ STYLES
FEARLESSCase 2:19-cv-09039 Document 4-10 Filed 03/28/19
         NIKKI                                          Page
                                                ANDRE THE     56 of 78 PageID: 668
                                                            GIANT
TALKING SOULS AND DIGGING                       FEEL THE GLOW
HOLES                                           TEDDY LONG
APEX PREDATOR
                                                BAD NEWS BARRETT
MONSTER AMONG US
                                                THAT DAMN GOOD
FIGHT OWENS FIGHT
                                                GET THESE HANDS
THAT’S WHAT I DO
                                                NATURE BOY
BARON CORBIN
                                                THE ARTIST
GO BRIE MODE
                                                BAYLEY’S GONNA HUG YOU
NEW DAY POPS
                                                HELL YEAH
HONKY TONK MAN
                                                THE HOUSE THAT AJ BUILT
ONE VERSUS ALL
                                                THE LEGIT BOSS
ORIGINAL BRO
                                                HULK HOGAN
BIG E
                                                DO THE WORK
PAWS OUT, CLAWS OUT
                                                THE ULTIMATE THRILL RIDE
BEAST FOR BUSINESS
                                                DIAMOND DALLAS PAGE
RAISE YOUR LIMITS
                                                TOP GUYS
SWAFT
                                                TOTALLY FEARLESS
BIG CASS
                                                TRISH STRATUS
RESPECT EARN IT
                                                BOLIEVE
HULKAMANIAS RUNNING WILD
                                                TO BE THE MAN
JIM ROSS
                                                REBORN BY FATE
RIOTT SQUAD
                                                UNDISPUTED ERA
RISE ABOVE
                                                EARN IT
KURT ANGLE
                                                UP UP DOWN DOWN
RKO
                                                VENGEANCE UNEARTHED
EDGE
                                                RISE ABOVE HATE
RONDA ROUSEY
                                                I’M AWESOME
ROWDY
                                                WHO WHO WHO
SANITY
                                                BURN IT DOWN
YOU KNOW IT
                                                WM34
SGT. SLAUGHTER
                                                WOKEN
SPARE NO ONE, SPEAR
EVERYONE                                        IRON FIST, IRON RULE
SPLX-CTY                                        WOOOOO DAT
FEED ME MORE                                    YES YES YES
STEP UP OR STEP ASIDE                           YOKOZUNA
STEPH FOR BUSINESS                              YOU CAN’T STOP ME
WALK WITH ELIAS                                 DELETE
STONE COLD STEVE AUSTIN
STRONG STYLE
LEGIT BOSS
MACHO MAN
Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 57 of 78 PageID: 669




                         EXHIBIT 3
             Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 58 of 78 PageID: 670




                 Venue WWE TOUR SCHEDULE (MARCH 2019 - APRIL 2020)
 Date
                               SUBJECT TO CHANGE
04/04/2019      Brooklyn Pier 12,Brooklyn,NY
04/05/2019      Barclays Center NXT,Brooklyn,NY
04/05/2019      Barclays Center,Brooklyn,NY
04/05/2019      Brooklyn Pier 12,Brooklyn,NY
04/06/2019      Brooklyn Pier 12,Brooklyn,NY
04/06/2019      Barclays Center,Brooklyn,NY
04/06/2019      Barclays Center NXT,Brooklyn,NY
04/07/2019      Brooklyn Pier 12,Brooklyn,NY
04/07/2019      Metlife Stadium,East Rutherford,NJ
04/08/2019      Barclays Center,Brooklyn,NY
04/08/2019      Brooklyn Pier 12,Brooklyn,NY
04/09/2019      Barclays Center,Brooklyn,NY
04/10/2019      Full Sail University ,Orlando,FL
04/12/2019      Minnreg Hall,Largo,FL
04/13/2019      Sanford Civic Center,Sanford,FL
04/15/2019      Bell Centre,Montreal ,QC
04/16/2019      Bell Centre,Montreal ,QC
04/18/2019      Lakeland Armory,Lakeland,FL
04/19/2019      Chaifetz Arena,St. Louis,MO
04/19/2019      Enterprise Center,St. Louis,MO
04/19/2019      Jacksonville Armory,Jacksonville,FL
04/19/2019      Braehead Arena - UKC,Glasgow,United Kingdom
04/20/2019      Alliant Energy Center,Madison,WI
04/20/2019      Braehead Arena - UKC,Glasgow,United Kingdom
04/20/2019      Bank of Springfield Center,Springfield,IL
04/20/2019      UACDC Complex,Tampa,FL
04/21/2019      Tax Slayer Center,Moline,IL
04/21/2019      Mayo Civic Center,Rochester,MN
04/22/2019      Tyson Events Center,Sioux City,IA
04/22/2019      Wells Fargo Arena,Des Moines,IA
04/23/2019      Pinnacle Bank Arena,Lincoln,NE
04/25/2019      Ralston Arena,Omaha,NE
04/25/2019      Orlando Live Events Center,Orlando,FL
04/26/2019      Midtown Cultural & Education Center,Daytona Beach,FL
04/26/2019      River Center,Davenport,IA
             Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 59 of 78 PageID: 671



04/27/2019      Dade City Armory ,Dade City,FL
04/27/2019      Tuner Hall Ballroom,Milwaukee,WI
04/28/2019      E.A. Diddle Arena,Bowling Green,KY
04/28/2019      Roy Wilkins Auditorium ,Saint Paul,MN
04/29/2019      Big Sandy Superstore Arena,Huntington,WV
04/29/2019      Lexington Cntr Rupp Arena,Lexington,KY
04/30/2019      Schottenstein Center,Columbus,OH
05/01/2019      Full Sail University ,Orlando,FL
05/02/2019      Melbourne Auditorium - NXT,Melbourne,FL
05/03/2019      Palm Beach Convention Center,West Palm Beach,FL
05/04/2019      Havert L. Fenn Center,Fort Pierce ,FL
05/05/2019      Ford Center Evansville,Evansville,IN
05/06/2019      U.S. Bank Arena,Cincinnati,OH
05/06/2019      The Corbin Arena,Corbin,KY
05/07/2019      KFC Yum Center,Louisville,KY
05/08/2019      The SSE Arena,Belfast,United Kingdom
05/09/2019      3Arena,Dublin,Ireland
05/09/2019      Forest National,Brussels,Belgium
05/09/2019      Minnreg Hall,Largo,FL
05/10/2019      Highlands Today Center,Sebring ,FL
05/10/2019      Marseille Aix,Marseille,France
05/10/2019      Helsinki Ice Arena,Helsinki,Finland
05/11/2019      RDS Arena,Genoa,Italy
05/11/2019      Utilita Arena ,Newcastle,United Kingdom
05/11/2019      Hovet Arena,Stockholm,Sweden
05/11/2019      St. Augustine Armory,Saint Augustine,FL
05/12/2019      M&S Bank Arena ,Liverpool,United Kingdom
05/12/2019      Spektrum,Oslo,Norway
05/13/2019      O2 Arena,London,United Kingdom
05/13/2019      Bournemouth International Centre,Bournemouth,United Kingdom
05/14/2019      O2 Arena,London,United Kingdom
05/14/2019      Accorhotels Arena,Paris,France
05/15/2019      Resorts World Arena,Birmingham,United Kingdom
05/15/2019      Magdeburg GETEC Arena,Madgeburg,Germany
05/16/2019      FlyDSA Arena ,Sheffield,United Kingdom
05/16/2019      Sands Event Center,Bethlehem,PA
05/16/2019      UACDC Complex,Tampa,FL
             Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 60 of 78 PageID: 672



05/16/2019      Barclaycard Arena,HAMBURG,Germany
05/17/2019      Mercedes Benz Arena ,Berlin,Germany
05/17/2019      Fillmore Philly ,Philadelphia,PA
05/17/2019      St. Petersburg Armory,Saint Petersburg,FL
05/17/2019      Motorpoint Arena,Cardiff,United Kingdom
05/18/2019      APG Federal Credit Union Arena,Bel Air,MD
05/18/2019      Sanford Civic Center,Sanford,FL
05/18/2019      Messe Erfurt,Erfurt,Germany
05/19/2019      Asbury Park Convention Hall,Asbury Park,NJ
05/19/2019      XL Center,Hartford,CT
05/19/2019      St. Jakobstadion ,Basel,Switzerland
05/20/2019      Tsongas Center @ UMass Lowell,Lowell,MA
05/20/2019      Times Union Center,Albany,NY
05/21/2019      Dunkin Donuts Center ,Providence,RI
05/23/2019      Bartow Armory,Bartow,FL
05/24/2019      Fieldhouse at Watsco Center,Coral Gables,FL
05/25/2019      Midtown Cultural & Education Center,Daytona Beach,FL
05/27/2019      Tony's Pizza Events Center,Salina,KS
05/27/2019      Sprint Center,Kansas City,MO
05/28/2019      BOK Center,Tulsa,OK
05/30/2019      Orlando Live Events Center,Orlando,FL
05/31/2019      Santa Ana Star Center,Rio Rancho,NM
05/31/2019      Jacksonville Armory,Jacksonville,FL
06/01/2019      Havert L. Fenn Center,Fort Pierce ,FL
06/01/2019      Extraco Events Center,Waco,TX
06/01/2019      United Supermarkets Arena,Lubbock,TX
06/02/2019      Reed Arena,College Station,TX
06/02/2019      Foster Communications Coliseum,San Angelo,TX
06/03/2019      Frank Erwin Center,Austin,TX
06/03/2019      American Bank Center Arena,Corpus Christi,TX
06/04/2019      Sames Auto Arena,Laredo,TX
06/06/2019      Minnreg Hall,Largo,FL
06/07/2019      Maverik Center,Salt Lake City,UT
06/07/2019      UACDC Complex,Tampa,FL
06/08/2019      Pepsi Center,Denver,CO
06/08/2019      Taco Bell Arena @ Boise State,Boise,ID
06/08/2019      SJSU Event Center,San Jose,CA
             Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 61 of 78 PageID: 673



06/08/2019      Oracle Arena,Oakland,CA
06/09/2019      Save Mart Center,Fresno,CA
06/09/2019      Stockton Arena,Stockton,CA
06/10/2019      SAP Center ,San Jose,CA
06/10/2019      Reno -Sparks Event Center,Reno,NV
06/11/2019      Golden 1 Center,Sacramento,CA
06/12/2019      Full Sail University ,Orlando,FL
06/13/2019      Full Sail University ,Orlando,FL
06/14/2019      Download Festival - UKC,Donington Park,United Kingdom
06/14/2019      Hilton Ocala ,Ocala,FL
06/14/2019      Bell MTS Place,Winnipeg,MB
06/15/2019      Download Festival - UKC,Donington Park,United Kingdom
06/15/2019      Orlando Live Events Center,Orlando,FL
06/15/2019      Honda Center,Anaheim,CA
06/16/2019      Pechanga Arena ,San Diego,CA
06/16/2019      Download Festival - UKC,Donington Park,United Kingdom
06/17/2019      Staples Center,Los Angeles,CA
06/17/2019      Palm Springs Convention Center,Palm Springs,CA
06/18/2019      Citizens Business Bank Arena,Ontario,CA
06/20/2019      Aztec Theatre,San Antonio,TX
06/21/2019      Revention Music Center,Houston,TX
06/22/2019      Save On Foods Memorial Centre,Victoria,BC
06/22/2019      Adams Center,Missoula,MT
06/22/2019      South Side Ballroom,Dallas,TX
06/23/2019      The Criterion,Oklahoma City,OK
06/23/2019      Spokane Arena,Spokane,WA
06/23/2019      Abbotsford Entertainment & Sports Centre,Abbotsford,Canada
06/24/2019      Tacoma Dome,Tacoma,WA
06/24/2019      Toyota Center,Kennewick,WA
06/24/2019      Angel of the Winds Arena,Everett,WA
06/25/2019      Moda Center,Portland,OR
06/27/2019      Singapore Indoor Stadium,Singapore,Singapore
06/27/2019      Dade City Armory ,Dade City,FL
06/28/2019      Crystal River Armory,Crystal River,FL
06/28/2019      Ryoguku Arena,Tokyo,Japan
06/29/2019      Mississippi St. Fair Coliseum,Jackson,MS
06/29/2019      Ryoguku Arena,Tokyo,Japan
             Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 62 of 78 PageID: 674



06/29/2019      Venice Community Center,Venice,FL
06/30/2019      Monroe Civic Center,Monroe,LA
07/01/2019      American Airlines Center,Dallas,TX
07/01/2019      Bernard G. Johnson Coliseum,Huntsville,TX
07/02/2019      AT&T Center,San Antonio,TX
07/06/2019      Capital One Arena,Washington,DC
07/06/2019      Webster Bank Arena at Harbor Yard,Bridgeport,CT
07/07/2019      The Floyd L Maines Veterans Memorial Arena,Binghamton,NY
07/07/2019      Mohegan Sun Arena @ Casey Plaza,Wilkes Barre,PA
07/08/2019      Glens Falls Civic Center,Glens Falls,NY
07/08/2019      Prudential Center,Newark,NJ
07/09/2019      SNHU Arena,Manchester,NH
07/12/2019      Minnreg Hall,Largo,FL
07/12/2019      Minnreg Hall,Largo,FL
07/12/2019      Augusta Civic Center,Augusta,ME
07/13/2019      Mass Mutual Center,Springfield,MA
07/13/2019      VSU Multipurpose Center,Petersburg,VA
07/14/2019      Wells Fargo Center,Philadelphia,PA
07/15/2019      Nassau Coliseum,Uniondale,NY
07/15/2019      Mid-Hudson Civic Center,Poughkeepsie,NY
07/16/2019      DCU Center,Worcester,MA
07/18/2019      Lakeland Armory,Lakeland,FL
07/19/2019      Plymouth Pavilions - UKC,Plymouth,United Kingdom
07/19/2019      Santander Arena,Reading,PA
07/19/2019      UACDC Complex,Tampa,FL
07/20/2019      Columbus Civic Center,Columbus,GA
07/20/2019      Wildwoods Convention Center,Wildwood,NJ
07/20/2019      Plymouth Pavilions - UKC,Plymouth,United Kingdom
07/21/2019      Amway Center,Orlando,FL
07/21/2019      Pensacola Bay Center,Pensacola,FL
07/22/2019      Amalie Arena,Tampa,FL
07/22/2019      Hertz Arena,Fort Myers,FL
07/23/2019      American Airlines Arena,Miami,FL
07/25/2019      Orlando Live Events Center,Orlando,FL
07/25/2019      North Charleston Conv. Center,North Charleston,SC
07/26/2019      Jacksonville Armory,Jacksonville,FL
07/26/2019      Four States Entertainment Ctr,Texarkana,AR
             Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 63 of 78 PageID: 675



07/26/2019      Township Auditorium - NXT,Columbia,SC
07/27/2019      Center Stage Theatre,Atlanta,GA
07/27/2019      Chesapeake Energy Arena ,Oklahoma City,OK
07/27/2019      Bridgestone Arena,Nashville,TN
07/27/2019      Havert L. Fenn Center,Fort Pierce ,FL
07/28/2019      JQH Arena,Springfield,MO
07/28/2019      Cabarrus Arena - NXT,Concord,NC
07/28/2019      Show Me Center,Cape Girardeau,MO
07/29/2019      Black River Coliseum,Poplar Bluff,MO
07/29/2019      Verizon Arena,North Little Rock,AR
07/30/2019      Fedexforum,Memphis,TN
08/02/2019      Allen County Expo Center,Ft. Wayne,IN
08/03/2019      E.A. Diddle Arena,Bowling Green,KY
08/03/2019      Huntington Center,Toledo,OH
08/03/2019      Minnreg Hall,Largo,FL
08/04/2019      Erie Insurance Arena,Erie,PA
08/04/2019      David S. Palmer Arena,Danville,IL
08/05/2019      Wings Event Center,Kalamazoo,MI
08/05/2019      PPG Paints Arena,Pittsburgh,PA
08/06/2019      Little Caesar's Arena,Detroit,MI
08/08/2019      Albany Capital Center,Albany,NY
08/09/2019      Buffalo River Works,Buffalo,NY
08/10/2019      Scotiabank Arena - NXT,Toronto,ON
08/11/2019      Scotiabank Arena,Toronto,ON
08/12/2019      Scotiabank Arena,Toronto,ON
08/13/2019      Scotiabank Arena,Toronto,ON
08/15/2019      Full Sail University ,Orlando,FL
08/16/2019      Bismarck Event Center,Bismarck,ND
08/17/2019      Alerus Center,Grand Forks,ND
08/17/2019      Toyota Center,Houston,TX
08/17/2019      Midtown Cultural & Education Center,Daytona Beach,FL
08/18/2019      CHI Health Center ,Omaha,NE
08/18/2019      Fargodome,Fargo,ND
08/19/2019      Xcel Energy Center,St Paul,MN
08/19/2019      Verizon Wireless Center,Mankato,MN
08/20/2019      Denny Sanford Premier Center,Sioux Falls,SD
08/22/2019      Movistar Arena,Bogota,Columbia
             Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 64 of 78 PageID: 676



08/23/2019      Cajundome,Lafayette,LA
08/23/2019      Sanford Civic Center,Sanford,FL
08/23/2019      Movistar Arena,Bogota,Columbia
08/24/2019      Mobile Civic Center,Mobile,AL
08/24/2019      Jockey Club,Lima,Peru
08/25/2019      MS Coast Col. And Conv. Center,Biloxi,MS
08/25/2019      Coliseo Roberto Duran,Panama,Panama
08/26/2019      Smoothie King Center,New Orleans,LA
08/27/2019      Raising Cane’s River Center ,Baton Rouge,LA
08/29/2019      Orlando Live Events Center,Orlando,FL
08/30/2019      Cross Insurance Center,Bangor,ME
08/30/2019      Jacksonville Armory,Jacksonville,FL
08/31/2019      Havert L. Fenn Center,Fort Pierce ,FL
08/31/2019      Cross Insurance Arena,Portland,ME
09/01/2019      Westchester County Center,White Plains,NY
09/02/2019      Bob Carpenter Center,Newark,DE
09/02/2019      Royal Farms Arena,Baltimore,MD
09/03/2019      Norfolk Scope Arena,Norfolk,VA
09/05/2019      Movistar Arena,Santiago,Chile
09/06/2019      UACDC Complex,Tampa,FL
09/06/2019      Harbour Station,Saint John,NB
09/06/2019      Luna Park,Buenos Aires,Argentina
09/07/2019      Luna Park,Buenos Aires,Argentina
09/07/2019      Highlands Today Center,Sebring ,FL
09/07/2019      Antel Arena,Montevideo,Uruguay
09/07/2019      Halifax Forum,Halifax,NS
09/08/2019      War Memorial Arena,Syracuse,NY
09/08/2019      Ginásio do Ibirapuera,São Paulo,Brazil
09/09/2019      Madison Square Garden,New York,NY
09/10/2019      Madison Square Garden,New York,NY
09/11/2019      Full Sail University ,Orlando,FL
09/12/2019      Full Sail University ,Orlando,FL
09/13/2019      Mckenzie Arena @ UTC,Chattanooga,TN
09/14/2019      Macon Coliseum,Macon,GA
09/14/2019      Dade City Armory ,Dade City,FL
09/15/2019      State Farm Arena ,Atlanta,GA
09/16/2019      Colonial Life Arena,Columbia,SC
             Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 65 of 78 PageID: 677



09/16/2019      Thompson/Boling Assembly Arena,Knoxville,TN
09/17/2019      Greensboro Coliseum ,Greensboro,NC
09/19/2019      Midtown Cultural & Education Center,Daytona Beach,FL
09/20/2019      Jacksonville Armory,Jacksonville,FL
09/20/2019      Corral Arena,Calgary,AB
09/20/2019      Mall of Asia,Manila,Philippines
09/21/2019      Rogers Place,Edmonton,Canada
09/21/2019      Mercedez Benz Arena,Shanghai,China
09/22/2019      Neal S. Blaisdell Center,Honolulu,HI
09/23/2019      Chase Center,San Francisco,CA
09/24/2019      Chase Center,San Francisco,CA
09/26/2019      Hy - Vee Hall ,Des Moines,IA
09/27/2019      Silverstein Eye Centers Arena,Independence ,MO
09/27/2019      Orlando Live Events Center,Orlando,FL
09/27/2019      Don Haskins Center,El Paso,TX
09/28/2019      Family Arena - NXT,Saint Charles,MO
09/28/2019      Havert L. Fenn Center,Fort Pierce ,FL
09/28/2019      Tucson Convention Center,Tucson,AZ
09/29/2019      Prescott Valley Event Center,Prescott Valley,AZ
09/29/2019      Landers Center,Southaven,MS
09/30/2019      Talking Stick Resort Arena,Phoenix,AZ
10/03/2019      Pechanga Arena ,San Diego,CA
10/03/2019      Sanford Civic Center,Sanford,FL
10/04/2019      Staples Center,Los Angeles,CA
10/05/2019      Stockton Arena,Stockton,CA
10/05/2019      Selland Arena,Fresno,CA
10/05/2019      Minnreg Hall,Largo,FL
10/06/2019      Golden 1 Center,Sacramento,CA
10/07/2019      Rabobank Arena,Bakersfield,CA
10/10/2019      Budweiser Events Center,Loveland,CO
10/11/2019      Fieldhouse at Watsco Center,Coral Gables,FL
10/11/2019      Pepsi Center,Denver,CO
10/11/2019      Carlson Center,Fairbanks,AK
10/12/2019      Sullivan Arena,Anchorage,AK
10/12/2019      Casper Events Center,Casper,WY
10/12/2019      Palm Beach Convention Center,West Palm Beach,FL
10/13/2019      Rushmore Plaza Civic Center,Rapid City,SD
             Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 66 of 78 PageID: 678



10/13/2019      Honda Center,Anaheim,CA
10/14/2019      T-Mobile Arena,Las Vegas,NV
10/17/2019      Veterans Memorial Coliseum,Portland,OR
10/17/2019      Wright State University's Nutter Center ,Dayton,OH
10/18/2019      Havert L. Fenn Center,Fort Pierce ,FL
10/18/2019      Nationwide Arena,Columbus,OH
10/18/2019      The Paramount Theatre,Seattle,WA
10/19/2019      Midtown Cultural & Education Center,Daytona Beach,FL
10/19/2019      Agrodome - NXT,Vancouver,BC
10/19/2019      CURE Insurance Arena ,Trenton,NJ
10/20/2019      Prospera Place - NXT,Kelowna,BC
10/20/2019      Kovalchick Complex,Indiana,PA
10/21/2019      Quickens Loans Arena,Cleveland,OH
10/21/2019      Qudos Bank Arena,Sydney,Australia
10/22/2019      Brisbane Entertainment Centre,Brisbane,Australia
10/23/2019      Rod Laver Arena,Melbourne,Australia
10/24/2019      Full Sail University ,Orlando,FL
10/24/2019      Coliseo General Rumiñahui,Quito,Ecuador
10/25/2019      Parque Viva,San Jose,Costa Rica
10/25/2019      Sprint Center,Kansas City,MO
10/26/2019      Coliseo De Puerto Rico,San Juan,Puerto Rico
10/28/2019      Enterprise Center,St. Louis,MO
10/31/2019      Orlando Live Events Center,Orlando,FL
11/01/2019      Prudential Center,Newark,NJ
11/01/2019      King Saud University Stadium,Riyadh,Saudi Arabia
11/03/2019      Blue Cross Arena,Rochester,NY
11/03/2019       Nelson Mandela Forum,Florence,Italy
11/04/2019      Times Union Center,Albany,NY
11/04/2019      Mediolanum Forum,Milan,Italy
11/05/2019      Motorpoint Arena Nottingham,Nottingham,United Kingdom
11/06/2019      Birmingham BC Arena,Birmingham,United Kingdom
11/06/2019      3Arena,Dublin,Ireland
11/07/2019      First Direct Arena,Leeds,United Kingdom
11/07/2019      Brighton Centre,Brighton,United Kingdom
11/07/2019      Hilton Ocala ,Ocala,FL
11/08/2019      The SSE Wembley Arena,London,United Kingdom
11/08/2019      Manchester Arena ,Manchester,United Kingdom
             Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 67 of 78 PageID: 679



11/09/2019      Arena @ Butlins,Minehead,United Kingdom
11/09/2019      Palacio Vistalegre,Madrid,Spain
11/10/2019      PABELLON SAN PABLO,Seville,Spain
11/10/2019      BHGE Arena Aberdeen,Aberdeen,United Kingdom
11/11/2019      The SSE Hydro,Glasgow,United Kingdom
11/11/2019      Wiener Stadthalle,Vienna,Austria
11/12/2019      Ziggo Dome,Amsterdam,Netherlands
11/12/2019      Zenith Arena,Lille,France
11/13/2019      Messe Erfurt,Erfurt,Germany
11/13/2019      Hallenstadion,Zurich,Switzerland
11/14/2019      Minnreg Hall,Largo,FL
11/14/2019      SAP Arena,Mannheim,Germany
11/15/2019      Wells Fargo Center,Philadelphia,PA
11/15/2019      Donau Arena,Regensburg,Germany
11/16/2019      ISS Dome,Dusseldorf,Germany
11/16/2019      Midtown Cultural & Education Center,Daytona Beach,FL
11/18/2019      T.D. Garden,Boston,MA
11/21/2019      Tuner Hall Ballroom,Milwaukee,WI
11/22/2019      Allstate Arena,Chicago,IL
11/22/2019      Egyptian Room,Indianapolis,IN
11/23/2019      Allstate Arena - NXT,Chicago,IL
11/24/2019      Allstate Arena,Chicago,IL
11/25/2019      Allstate Arena,Chicago,IL
11/29/2019      Legacy Arena,Birmingham,AL
11/29/2019      Verizon Arena,North Little Rock,AR
11/30/2019      Infinite Energy Center,Duluth,GA
11/30/2019      Arena Ciudad de Mexico,Mexico City,Mexico
12/01/2019      Arena Monterrey,Monterrey,NL
12/01/2019      Von Braun Civic Center,Huntsville,AL
12/02/2019      Legacy Arena,Birmingham,AL
12/04/2019      Full Sail University ,Orlando,FL
12/05/2019      Hampton Coliseum,Hampton,VA
12/06/2019      Crown Coliseum,Fayetteville,NC
12/07/2019      Veteran's Memorial Arena,Jacksonville,FL
12/08/2019      Ocean Center,Daytona Beach,FL
12/08/2019      James Brown Arena,Augusta,GA
12/09/2019      Bon Secours Wellness Arena,Greenville,SC
             Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 68 of 78 PageID: 680



12/12/2019      Van Andel Arena,Grand Rapids,MI
12/13/2019      Fiserv Forum,Milwaukee,WI
12/13/2019      Havert L. Fenn Center,Fort Pierce ,FL
12/14/2019      Midtown Cultural & Education Center,Daytona Beach,FL
12/14/2019      AMSOIL Arena,Duluth,MN
12/14/2019      US Cellular Center,Cedar Rapids,IA
12/15/2019      Target Center,Minneapolis,MN
12/16/2019      Wells Fargo Arena,Des Moines,IA
12/19/2019      DCU Center,Worcester,MA
12/20/2019      Barclays Center,Brooklyn,NY
12/21/2019      TBD
12/21/2019      Kitchener Memorial Auditorium,Kitchener,ON
12/22/2019      TBD
12/22/2019      Budweiser Gardens,London,Canada
12/23/2019      KeyBank Center,Buffalo,NY
12/26/2019      Madison Square Garden,New York,NY
12/26/2019      U.S. Bank Arena,Cincinnati,OH
12/27/2019      Little Caesar's Arena,Detroit,MI
12/27/2019      PPG Paints Arena,Pittsburgh,PA
12/28/2019      Coca-Cola Coliseum         ,Toronto,ON
12/28/2019      Giant Center,Hershey,PA
12/29/2019      Royal Farms Arena,Baltimore,MD
12/29/2019      Bell Centre,Montreal ,QC
12/30/2019      XL Center,Hartford,CT
12/30/2019      Staples Center,Los Angeles,CA
 1/3/2020       Fedexforum,Memphis,TN
 1/6/2020       KFC Yum Center,Louisville,KY
1/10/2020       BMO Harris Bank Center,Rockford,IL
1/13/2020       CHI Health Center ,Omaha,NE
1/17/2020       Chesapeake Energy Arena ,Oklahoma City,OK
1/20/2020       Intrust Bank Arena, Wichita, KS
1/24/2020       AT&T Center,San Antonio,TX
1/25/2020       Toyota Center,Houston,TX
1/26/2020       Minute Maid Park, Houston, TX
1/27/2020       American Airlines Center,Dallas,TX
1/31/2020       Gila River Center, Glendale, AZ
 2/3/2020       Vivint Smart Home Arena, Salt lake City, UT
            Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 69 of 78 PageID: 681



 2/7/2020      T-Mobile Arena,Las Vegas,NV
2/10/2020      SAP Center ,San Jose,CA
2/14/2020      Rogers Arena, Vancouver, Canada
2/16/2020      Moda Center,Portland,OR
2/17/2020      Tacoma Dome,Tacoma,WA
2/21/2020      Tyson Events Center,Sioux City,IA
2/24/2020      Sprint Center,Kansas City,MO
2/28/2020      Spectrum Center, Charlotte, NC
 3/2/2020      Nassau Coliseum,Uniondale,NY
 3/6/2020      TD Garden, Boston, MA
 3/8/2020      Wells Fargo Center,Philadelphia,PA
 3/9/2020      Capital One Arena,Washington,DC
3/13/2020      ScotiaBank Arena, Toronto, ON
3/14/2020      Little Caesar's Arena,Detroit,MI
3/16/2020      PPG Paints Arena,Pittsburgh,PA
3/20/2020      Bridgestone Arena,Nashville,TN
3/23/2020      Dickies Arena, Ft. Worth, TX
3/27/2020      Allstate Arena, Chicago, IL
3/30/1930      State Farm Arena ,Atlanta,GA
 4/3/2020      Amalie Arena,Tampa,FL
 4/4/2020      Amalie Arena,Tampa,FL
 4/5/2020      Raymond James Stadium, Tampa, FL
 4/6/2020      Amalie Arena,Tampa,FL
Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 70 of 78 PageID: 682




                          EXHIBIT 2
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 71 of 78 PageID: 683



Loly G. Tor
K&L GATES LLP
One Newark Center, 10th Fl.
Newark, NJ 07102
P: (973) 848-4000
F: (973) 848-4001
loly.tor@klgates.com
Attorneys for Plaintiff World
Wrestling Entertainment, Inc.
                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
WORLD WRESTLING
ENTERTAINMENT, INC.,                        Civil Action No.:

               Plaintiff,
                                            [PROPOSED] TEMPORARY
        vs.                                 RESTRAINING ORDER, ORDER
                                            FOR SEIZURE OF COUNTERFEIT
VARIOUS JOHN AND JANE DOES,                 MARKED GOODS, AND ORDER
and VARIOUS XYZ CORPORATIONS,               TO SHOW CAUSE WHY A
                                            PRELIMINARY INJUNCTION
               Defendants.                  SHOULD NOT ISSUE




         Based upon the Verified Complaint, the Ex Parte Motion For Temporary

Restraining Order, Order for Seizure of Counterfeit Marked Goods and Order to

Show Cause Why a Preliminary Injunction Should Not Issue (the “Motion”), the

Memorandum and Declaration submitted in support of the Motion, and all other

pleadings and proceedings presented to the Court, and good cause having been

shown;




303086534 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 72 of 78 PageID: 684



         IT APPEARING TO THE COURT that (1) Plaintiff World Wrestling

Entertainment, Inc. (“WWE”), exclusively owns or controls the trademarks and

service marks set forth in Exhibits 1 and 2 hereto (collectively, the “WWE

Marks”); (2) WWE has the exclusive right to use and license others to use the

WWE Marks on goods and to use the WWE Marks in connection with rendering

services; (3) WWE exclusively owns or controls all right, title and interest in the

names, likenesses and rights of publicity for its current wrestlers; (4) the WWE

Marks are distinctive and are widely recognized by the public; and (5) goods that

bear the WWE Marks or the names or likenesses of any of WWE’s current

wrestlers shall be known herein as the “Enjoined Goods”;

         AND IT APPEARING TO THE COURT that (1) Defendants, who are not

licensed or authorized by WWE to use the WWE Marks, and those acting in

concert or participation with them, are or will be present on the premises or within

a two-mile radius of WWE’s WrestleMania® 35 event that will take place on April

7 at MetLife Stadium and on the premises or within a two-mile radius additional

WWE-sponsored activities related to WrestleMania® 35, such as meet and greets

with its Superstars, that will occur on April 5 and 6, 2019 in other parts of New

Jersey (the “WrestleMania® 35 Weekend Events”), for the purpose of

manufacturing, distributing, offering for sale, and selling Enjoined Goods and (2)

Defendants, and those acting in concert or participation with them, will continue to


                                        -2-
303086534 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 73 of 78 PageID: 685



infringe the WWE Marks and to commit unfair competition against WWE by

manufacturing, distributing, offering for sale and selling Enjoined Goods at

WWE’s 2019-2020 live event tour;

         AND IT APPEARING TO THE COURT that the Enjoined Goods will be

located on the premises or within a two-mile radius of WWE’s WrestleMania® 35

event that will take place on April 7 at MetLife Stadium and on the premises or

within a two-mile radius additional WWE-sponsored activities related to

WrestleMania® 35, such as meet and greets with its Superstars, that will occur on

April 5 and 6, 2019 in other parts of New Jersey, as well as on the premises or

within a two-mile radius of venues where other WWE events shall be occurring

during WWE’s 2019-2020 live event tour;

         AND IT APPEARING TO THE COURT that (1) the Enjoined Goods are

goods bearing “counterfeit marks” within the meaning of 15 U.S.C. § 1116(d); and

(2) the distribution, sale or offering the sale of the Enjoined Goods would cause

confusion or mistake or be likely to deceive and would constitute trademark

infringement under 15 U.S.C. § 1114 and would constitute false designation of

origin under 15 U.S.C. § 1125(a);

         AND IT APPEARING TO THE COURT that: (1) WWE is likely to

succeed in showing that Defendants have used counterfeit or infringing marks in

connection with the sale, offering for sale or distribution of goods or services; (2)


                                        -3-
303086534 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 74 of 78 PageID: 686



WWE will suffer immediate and irreparable injury and will have no adequate

remedy at law if this Court declines to grant an ex parte Seizure Order; (3) the

harm to WWE should this Court not grant the requested Seizure Order clearly

outweighs any harm which Defendants might incur if the Seizure Order is granted;

(4) WWE has not publicized the requested seizure; (5) WWE has given reasonable

notice of this Application to the United States Attorney for this District; and (6)

WWE has otherwise complied with all statutory requirements for the issuance of

an ex parte Seizure Order;

         AND IT APPEARING TO THE COURT that: (1) it has the authority

under 15 U.S.C. § 1116(a), to enjoin trademark infringement under 15 U.S.C. §§

1114 and 1125(a); (2) to grant, ex parte, a seizure order for goods that bear

counterfeits of trademarks and service marks under 15 U.S.C. § 1116(d); and (3)

no order other than an ex parte seizure order would adequately achieve the

objectives of the Lanham Act, 15 U.S.C. §§ 1114, 1116 and 1125(a);

         AND IT APPEARING TO THE COURT that notice of this Order need

not be given to Defendants because: (1) the identities and whereabouts of

Defendants are currently unknown; (2) Defendants have no business identity or

stable place of business before or after WWE’s wrestling events and cannot be

identified; and (3) Defendants who can be located and identified likely will cause




                                       -4-
303086534 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 75 of 78 PageID: 687



the immediate concealment or destruction of the Enjoined Goods or removal of the

Enjoined Goods outside the access of this Court;

         IT IS HEREBY ORDERED that Defendants, various John Does, Jane

Does and XYZ Companies, their true identities being unknown, show cause before

this Court, at 50 Walnut Street, Newark, New Jersey 07101, in Courtroom ____,

on the ____ day of April, 2019, at _______ a.m./p.m., or as soon thereafter as

counsel can be heard, why an order should not be entered granting WWE a

preliminary injunction enjoining Defendants, and all those acting in concert with

them, from manufacturing, distributing, offering for sale, or selling the Enjoined

Goods and/or raise any objection concerning any seizure effected pursuant to this

Order; and

         IT IS FURTHER ORDERED that, effective at 12:01 a.m. on April 4,

2019:

         1.    Defendants, various John and Jane Does and various XYZ

Corporations, along with their partners, associates, agents, servants, employees,

representatives, and assigns, and all others under their control or in active concert

or participation with them, and all other persons and entities having actual

knowledge hereof be, and the same hereby are, temporarily ENJOINED and

RESTRAINED from:

               (a)   selling, offering for sale, holding for sale, distributing, or
                     offering to distribute any Enjoined Goods which have not been

                                        -5-
303086534 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 76 of 78 PageID: 688



                     authorized by Plaintiff and which bear the WWE Marks,
                     including, but not limited to, WORLD WRESTLING
                     ENTERTAINMENT®, WWE®, WRESTLEMANIA®, and the
                     WWE® logo.

               (b)   representing by any method whatsoever that the Enjoined
                     Goods were sponsored, manufactured, sold or licensed by
                     WWE and otherwise taking any action likely to cause
                     confusion, mistake or deception on the part of the public as to
                     the origin of the Enjoined Goods.

         2.    Federal, state, and local law enforcement officers are hereby

authorized and directed to seize any and all Enjoined Goods and any records

documenting the manufacture, sale or receipt of the Enjoined Goods, in the

possession, dominion or control of Defendants, their agents or persons acting in

concert or participation with them. All seized items shall be delivered up to the

care and custody of Plaintiff or Plaintiff’s attorneys pending further instructions

from the Court. The seized goods shall be kept in identifiable containers.

         3.    Federal, state, and local law enforcement officers acting hereunder are

authorized to carry out the foregoing on the premises or within a two-mile radius

of the venues where WWE’s WrestleMania® 35 Weekend Events shall be

occurring in the New Jersey area from April 5 through April 7, 2019, including,

but not limited to, MetLife Stadium.

         4.    Defendants shall cooperate during any such seizure hereunder, shall

provide the items sought to be seized wherever such items are maintained and shall



                                          -6-
303086534 v1
   Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 77 of 78 PageID: 689



provide their correct names, residential and business addresses and telephone

numbers.

         IT IS FURTHER ORDERED that this order is conditioned upon Plaintiff’s

filing with the Clerk of this Court an undertaking, in the form of a cash bond,

corporate security bond or other form approved by the Court, in the amount of

$___________ to secure the payment of such costs and damages, not to exceed

such sum, as may be incurred or suffered by any party who is found to have been

wrongfully restrained hereby; and

         IT IS FURTHER ORDERED that simultaneously with any seizure made

pursuant to this Order, or as soon thereafter as is practical under the circumstances,

each Defendant shall be served with a copy of this Order together with the

Summons and the Verified Complaint in this action and shall be offered a receipt

reflecting the Enjoined Goods seized.

Dated: March ___, 2019


                                 _______________________________
                                 U.S. District Judge




                                         -7-
303086534 v1
  Case 2:19-cv-09039 Document 4-10 Filed 03/28/19 Page 78 of 78 PageID: 690




                         CERTIFICATE OF SERVICE

      I hereby certify that the within NOTICE TO UNITED STATES

ATTORNEY OF MOTION FOR EX PARTE SEIZURE ORDER was served this

28th day of March 2019 by hand delivery upon the United States Attorney for the

District of New Jersey, at the address below:

                   U.S. Attorney’s Office
                   970 Broad Street, 7th Floor
                   Newark, NJ 07102



                                   s/Loly G. Tor
                                   Loly G. Tor
                                   K&L Gates LLP
                                   One Newark Center, Tenth Floor
                                   Newark, NJ 07102
                                   Telephone: (973) 848-4026
                                   Facsimile: (973) 848-4001
                                   E-mail: loly.tor@klgates.com
